Filed Pursuant to Rule 424(b)(4) Registration No. 333-198133 PROSPECTUS GasLog Partners LP 4,500,000 Common UnitsRepresenting Limited Partner Interests$31.00 per common unit We are selling 4,500,000 of our common units. We have granted the underwriters an option to purchase up to 675,000 additional common units. Our common units are traded on the New York Stock Exchange under the symbol GLOP. The last reported sales price of our common units on September 23, 2014 was $32.30. Although we are organized as a partnership, we have elected to be treated as a corporation solely for U.S. federal income tax purposes. We have requested that the underwriters reserve up to 5% of the common units offered hereby for officers, directors and employees and related persons, as described herein. The number of common units available for sale to the general public will be reduced to the extent of these sales. We are an emerging growth company, and we are eligible for reduced reporting requirements. See SummaryImplications of Being an Emerging Growth Company. Investing in our common units involves risks. See Risk Factors beginning on page 24. These risks include the following:  We may not have sufficient cash from operations following the establishment of cash reserves and payment of fees and expenses to enable us to pay the minimum quarterly distribution on our common units and subordinated units.  We will be required to make substantial capital expenditures to maintain and expand our fleet, which will reduce cash available for distribution.  The Pending Vessel Acquisition and the New Credit Facility may not close as anticipated or they may close with adjusted terms.  Our ability to acquire additional LNG carriers from GasLog or third parties will depend upon our ability to raise additional equity and debt financing to fund all or a portion of the acquisition costs of these vessels and may be dependent on the consent of existing lenders to GasLog.  Our debt levels may limit our flexibility in obtaining additional financing, pursuing other business opportunities and paying distributions to unitholders.  We depend on GasLog Ltd. and certain of its subsidiaries to assist us in operating and expanding our business and competing in our markets.  Our future performance depends on continued growth in LNG production and an increase in demand for LNG and LNG shipping; LNG trade declined by 1.6% in 2012 and improved marginally by only 0.5% in 2013, and we cannot guarantee that LNG trade will not decline in the future.  Unitholders have limited voting rights, and our partnership agreement restricts the voting rights of unitholders owning more than 4.9% of our common units.  Upon completion of this offering, GasLog and our general partner will own a 42.53% interest in us and will have conflicts of interest and limited fiduciary and contractual duties to us and our common unitholders, which may permit them to favor their own interests to your detriment.  Even if public unitholders are dissatisfied, they cannot initially remove our general partner without GasLog Ltd.s consent.  We currently derive all of our revenues from a single customer.  Our general partner has a limited call right that may require you to sell your common units at an undesirable time or price.  U.S. tax authorities could treat us as a passive foreign investment company under certain circumstances, which would have adverse U.S. federal income tax consequences to U.S. unitholders. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Per CommonUnit Total Public Offering Price $ 31.00 $ 139,500,000 Underwriting Discount $ 1.24 $ 5,580,000 Proceeds, before expenses, to GasLog Partners LP $ 29.76 $ 133,920,000 (1) We will also pay up to $25,000 of reasonable fees and expenses of counsel related to the review by the Financial Industry Regulatory Authority, Inc. of the terms of sale of the common units offered hereby. See Underwriting (Conflicts of Interest). (2) Excludes offering expenses payable by us as described in Expenses Related to This Offering. The underwriters expect to deliver the common units to purchasers on or about September 29, 2014 through the book-entry facilities of The Depository Trust Company. Citigroup Credit Suisse Wells Fargo Securities Barclays Evercore Deutsche Bank Securities DNB Markets Morgan Stanley UBS Investment Bank September 24, 2014 We are responsible for the information contained in this prospectus and in any free writing prospectus we prepare or authorize. We have not authorized anyone to provide you with different information, and we take no responsibility for any other information others may give you. We are not, and the underwriters are not, making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. You should not assume that the information contained in this prospectus is accurate as of any date other than the date of this prospectus. TABLE OF CONTENTS SUMMARY 1 RISK FACTORS 24 FORWARD-LOOKING STATEMENTS 61 USE OF PROCEEDS 63 CASH AND CAPITALIZATION 64 PRICE RANGE OF OUR COMMON UNITS 65 OUR CASH DISTRIBUTION POLICY AND RESTRICTIONS ON DISTRIBUTIONS 66 SELECTED HISTORICAL FINANCIAL AND OPERATING DATA 79 MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 83 THE LNG SHIPPING INDUSTRY 112 BUSINESS 131 MANAGEMENT 156 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS ANDMANAGEMENT 161 CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTIONS 162 CONFLICTS OF INTEREST AND FIDUCIARY DUTIES 172 DESCRIPTION OF THE COMMON UNITS 179 THE PARTNERSHIP AGREEMENT 181 UNITS ELIGIBLE FOR FUTURE SALE 196 MATERIAL U.S. FEDERAL INCOME TAX CONSIDERATIONS 197 NON-UNITED STATES TAX CONSIDERATIONS 204 UNDERWRITING (CONFLICTS OF INTEREST) 205 SERVICE OF PROCESS AND ENFORCEMENT OF CIVIL LIABILITIES 211 LEGAL MATTERS 212 EXPERTS 213 EXPENSES RELATED TO THIS OFFERING 214 WHERE YOU CAN FIND MORE INFORMATION 215 INDUSTRY AND MARKET DATA 216 INDEX TO FINANCIAL STATEMENTS F-1 i SUMMARY This summary highlights information contained elsewhere in this prospectus. You should read the entire prospectus carefully, including the historical financial statements of GasLog Partners LP and the notes to those financial statements. The information presented in this prospectus assumes, unless otherwise noted, that the underwriters do not exercise their option to purchase additional common units. You should read Risk Factors for more information about important risks that you should consider carefully before buying our common units. References in this prospectus to GasLog Partners, we, our, us and the Partnership or similar terms when used for periods prior to the completion of the initial public offering of GasLog Partners LP on May12, 2014, or IPO, refer to GAS-three Ltd., GAS-four Ltd. and GAS-five Ltd., which were contributed by GasLog Ltd. to the Partnership at the IPO. When used for periods after the completion of the IPO, those terms refer to GasLog Partners LP or any one or more of its subsidiaries, or to all such entities unless the context otherwise indicates. Please read Summary Financial and Operating Data beginning on page 20 for an overview of our operating results and financial position. References in this prospectus to our general partner refer to GasLog Partners GP LLC, the general partner of GasLog Partners. References in this prospectus to GasLog LNG Services refer to GasLog LNG Services Ltd., a wholly owned subsidiary of GasLog Ltd. References in this prospectus to GasLog refer, depending on the context, to GasLog Ltd. and to any one or more of its direct and indirect subsidiaries, other than us. References in this prospectus to GasLog Carriers refer to GasLog Carriers Ltd. References in this prospectus to Ceres Shipping refer to Ceres Shipping Ltd. References in this prospectus to BG Group refer to BG Group plc; references to Samsung refer to Samsung Heavy Industries Co. Ltd.; references to Hyundai refer to Hyundai Heavy Industries Co., Ltd.; and references to Shell refer to Royal Dutch Shell plc, or, in each case, any one or more of their subsidiaries or to such entities collectively. Unless otherwise indicated, all references to dollars and $ in this prospectus refer to, and amounts are presented in, U.S. dollars. References to cbm refer to cubic meters. References to TFDE refer to tri-fuel diesel electric propulsion technology. GasLog Partners LP We are a growth-oriented limited partnership focused on owning, operating and acquiring liquefied natural gas, or LNG, carriers engaged in LNG transportation under long-term charters, which we define as charters of five full years or more. Our initial fleet of three LNG carriers, which have charter terms expiring in 2018 and 2019, were contributed to us by GasLog, which controls us through its ownership of our general partner. Our initial fleet consists of three LNG carriers, built in 2013, with modern tri-fuel diesel electric propulsion technology that operate under long-term charters with subsidiaries of BG Group. We also have options and other rights under which we may acquire additional LNG carriers from GasLog, as described below. We believe that such options and rights provide us with significant built-in growth opportunities. We may also acquire vessels from shipyards or other owners. We intend to operate our vessels under long-term charters with predictable cash flows and to grow our position in the LNG market through further acquisitions of LNG carriers from GasLog and third parties. We believe we can grow our distributions per unit organically by providing reliable customer service to our charterers and leveraging GasLogs relationships, expertise and reputation. We intend to make further acquisitions of LNG carriers from GasLog, including the Pending Vessel Acquisition, and third parties to grow our fleet. However, we cannot assure you that we will make any particular acquisition or that as a consequence we will successfully grow our per unit distributions. Among other things, our ability to acquire additional LNG carriers will be dependent upon our ability to raise additional equity and debt financing. GasLog is, we believe, a leading independent international owner, operator and manager of LNG carriers and provides support to international energy companies as part of their LNG logistics chain. GasLog was founded and is effectively controlled by its chairman, Peter G. Livanos, whose familys shipping activities commenced more than 100 years ago. On April 4, 2012, GasLog completed its initial public offering, and its common shares began trading on the New York Stock Exchange on March 30, 2012, under the symbol GLOG. At the time of its initial public offering, GasLogs owned fleet consisted of ten LNG carriers, including eight newbuildings on order. Since its initial public offering, GasLog has increased by approximately 126% the total carrying capacity of vessels in its fleet, which includes vessels on the water and newbuildings on order. This increase includes: two LNG newbuilding orders announced in February 2013, two LNG newbuilding orders announced in August 2013, two LNG newbuilding orders and two exercised options for newbuilding orders announced in June 2014, all of which are expected to be delivered through the second half of 2017; the acquisition of one 2010 built LNG carrier announced in September 2013; and six secondhand steam-powered ships that were acquired from BG Group in April and June 2014. Each of the four newbuildings announced in 2013 is under a long-term charter, which will commence upon delivery. Since January 1, 2013, GasLog has taken delivery of five LNG carriers. As of September1, 2014, GasLog has a fully owned 22 ship fleet, including 12 ships on the water and 10 LNG carriers on order from Samsung and Hyundai, as well as a 51.8% ownership in the Partnership (before giving effect to this offering). Initial Fleet Our initial fleet consists of: LNG Carrier Year Built CargoCapacity(cbm) Charterer CharterExpiration OptionalPeriod GasLog Shanghai 2013 155,000 BG Group January 2018 2021-2026 GasLog Santiago 2013 155,000 BG Group March 2018 2021-2026 GasLog Sydney 2013 155,000 BG Group May 2019 2022-2027 (1) Vessels are chartered to a subsidiary of BG Group. (2) The charters may be extended for up to two extension periods of three or four years, and each charter requires that the charterer provide us with 90 days notice before the charter expiration of its exercise of any extension option. The period shown reflects the expiration of the minimum optional period and the maximum optional period. Pending Vessel Acquisition On August 14, 2014, we entered into a Share Purchase Agreement to purchase from GasLog Carriers, a direct subsidiary of GasLog, 100% of the ownership interests in GAS-sixteen Ltd. and GAS-seventeen Ltd., the entities that own the Methane Rita Andrea and the Methane Jane Elizabeth , respectively, for an aggregate purchase price of $328.0 million, which will be funded with a combination of new or existing debt (as discussed below) and proceeds raised in this offering. GasLog purchased the Methane Rita Andrea and the Methane Jane Elizabeth from BG Group in April 2014. In connection with the transaction, the Partnership will acquire GAS-sixteen Ltd. and GAS-seventeen Ltd. with $2.0 million of positive net working capital existing at the time of closing. GasLog supervised the construction of each ship and has provided technical management for the ships since delivery. We refer to this transaction as the Pending Vessel Acquisition. The entities being purchased pursuant to the Pending Vessel Acquisition currently have $217.0 million of outstanding indebtedness in respect of the two vessels to be acquired. In connection with the Pending Vessel Acquisition, we expect to pay $111.0 million of the net proceeds (after deducting underwriting discounts and estimated expenses and including amounts payable by the general partner to retain its 2.0% interest in us) of this offeringthe difference between the $328.0 million aggregate purchase price of the Pending Vessel Acquisition and the $217.0 million of outstanding indebtedness under the Citibank Facility that we expect to assumeto GasLog Carriers, a direct subsidiary of GasLog. We expect to use approximately $24.99 million of the remaining net proceeds 2 of this offering (or $45.50 million if the underwriters option to acquire additional common units is exercised in full) to repay indebtedness outstanding under the Citibank Facility. In addition, shortly following the closing of the Pending Vessel Acquisition, we expect to refinance all our outstanding indebtedness and the indebtedness of the entities being acquired pursuant to the Pending Vessel Acquisition with borrowing under the New Credit Facility (as defined below). See Recent Developments. The following table provides information about the ships to be purchased under the Pending Vessel Acquisition: LNG Carrier Year Built CargoCapacity(cbm) Charterer CharterExpiration OptionalPeriod Methane Rita Andrea 2006 145,000 BG Group April 2020 2021-2026 Methane Jane Elizabeth 2006 145,000 BG Group October 2019 2021-2026 (1) Vessels are chartered to a subsidiary of BG Group. (2) Charterer may extend either or both of these charters for one extension period of three or five years, and each charter requires that the charterer provide us with advance notice of its exercise of any extension option. The period shown reflects the expiration of the minimum optional period and the maximum optional period. The Pending Vessel Acquisition and the purchase price were approved by our board of directors and the conflicts committee of our board of directors, or the conflicts committee. The conflicts committee retained an independent financial advisor to assist it in evaluating the Pending Vessel Acquisition. In determining that the Pending Vessel Acquisition is fair and reasonable to us, the conflicts committee obtained the views of its financial advisor as to the fairness of the purchase price. We have agreed to the Pending Vessel Acquisition for the following reasons:  the long-term, fixed-rate charters with BG Group fits our objective of generating stable cash flows;  the Pending Vessel Acquisition will increase the scale and diversity of our operations;  the Pending Vessel Acquisition is expected to increase our financial strength and flexibility by increasing our cash flow; and  the Pending Vessel Acquisition is expected to increase our cash available for distribution to our unitholders. We estimate that the vessels being acquired will generate $47.7 million of incremental contracted revenue over their initial charter terms and add over $34.5 million per annum to our EBITDA . However, we may not realize that level of revenue or EBITDA from the acquisition of these vessels. If the Pending Vessel Acquisition is consummated, our management intends to recommend to our board of directors an increase in our quarterly cash distribution of between $0.05625 and $0.06250 (between $0.225 and $0.250 per unit on an annualized basis), which would become effective for our distribution with respect to the quarter ending December 31, 2014. Any such increase would be conditioned upon, among other things, the closing of the Pending Vessel Acquisition, the approval of such increase by our board of directors and the absence of any material adverse developments or potentially attractive opportunities that would make such an increase inadvisable. (1) Non-GAAP Financial Measures EBITDA. We define EBITDA as earnings before interest income and expense, gain/loss on interest rate swaps, depreciation and amortization and taxes. EBITDA is used as a supplemental financial measure by management and external users of financial statements, such as our lenders, 3 Services Limited, or Clarkson Research, estimates that liquefaction capacity will increase by approximately 25% by the end of 2016. For more details about these liquefaction projects and the current global order book and other factors affecting demand for LNG shipping, see The LNG Shipping Industry.  High barriers to entry should restrict the supply of new LNG carriers. According to Clarkson Research, the existing order book of LNG carriers represents only 36% of current LNG carrier fleet carrying capacity. Fleet growth was limited in 2012 and 2013 but is expected to accelerate in 2014 and 2015. We believe that significant barriers to entry exist in the LNG shipping sector due to the large capital requirements, the limited availability of financing, the limited availability of qualified ship personnel and the need for a high degree of technical management capabilities. The industry also serves a demanding customer base that requires the highest quality operating standards. Finally, we believe the limited construction capacity at high-quality shipyards and the long lead-time required for the construction of LNG carriers should also restrict the supply of new LNG carriers in the near- term.  Stringent customer certification standards favor experienced, high-quality operators. Energy companies have established increasingly high operational, safety and financial standards that independent owners of LNG carriers generally must meet in order to qualify for employment in their programs. Through our relationship with GasLog, which has managed LNG carriers for BG Group for over 12 years and had its technical management operations vetted by other major energy companies, we believe that these rigorous and comprehensive certification standards will enhance our ability to compete for new customers and charters relative to less qualified and less experienced ship operators.  Increasing ownership of the global LNG carrier fleet by independent owners. According to Clarkson Research, independent owners have increased their share of the global LNG carrier fleet from approximately 26% at the start of September 2004 to approximately 40% at the start of September 2014. Orders by independent owners represent 62% of the vessels in the current global order book. We believe private and state-owned energy companies will continue to seek high-quality independent owners for their growing LNG shipping requirements in the future, driven in part by large capital requirements and a recognition that owning and operating LNG ships are outside of their core areas of expertise. Competitive Strengths We believe that our future business prospects are well supported by the following factors:  Significant built-in growth opportunities. In addition to the two vessels to be acquired pursuant to the Pending Vessel Acquisition, we have the option to purchase from GasLog the 10 additional LNG carriers delivered or expected to be delivered to GasLog between 2013 and 2016 that are or will be subject to long-term charters. GasLog will also be required to offer to us for purchase at fair market value (as determined pursuant to the omnibus agreement) any other LNG carriers with cargo capacities greater than 75,000 cbm engaged in oceangoing LNG transportation that GasLog owns or acquires if they are placed under charters of five full years or more, including the four existing LNG carriers currently on short-term or seasonal contracts and six newbuildings on order that have not yet been chartered. We believe these acquisition opportunities, as well as other future acquisition opportunities from GasLog or third parties, will facilitate the growth of our distributions per unit.  Enhanced growth opportunities through our relationship with GasLog, an established owner, operator and manager of LNG carriers. We believe our relationship with GasLog will provide us with many benefits that we believe will drive growth in our distributions per unit. We believe charterers award new business to established participants in the LNG carriers market because of their demonstrated technical, commercial and managerial expertise. GasLog is an experienced operator with an in-house technical manager, GasLog LNG Services, which provides a highly competent technical and operational platform to GasLogs owned and 9 delivery. Additionally, during the term of the omnibus agreement, we will have the right to purchase from GasLog any newbuilding LNG carrier or existing LNG carrier in the GasLog fleet, in either case with a cargo capacity greater than 75,000 cbm engaged in oceangoing LNG transportation that enters into a long-term charter agreement of five full years or more.  Capitalize on growing global demand for LNG shipping. Natural gas is one of the fastest growing primary energy sources globally. Moreover, between 1990 and 2013, the volume of LNG traded increased at a rate 36% higher than natural gas pipeline trade and almost three times the increase in the rate of consumption of natural gas. Although LNG trade declined in 2012 and only improved marginally in 2013, we believe the global demand for LNG shipping will continue to increase, due to currently planned construction projects that, if they proceed on schedule, are expected to increase LNG supply. As we acquire additional LNG carriers from GasLog over the next few years, our expanded fleet will help position us financially to meet the growing demand for LNG shipping. We believe our relationship with GasLog and its industry reputation and relationships position us well to further expand our owned fleet to the extent that such additional capacity is accretive to returns.  Manage our fleet and deepen our customer relationships to provide a stable base of cash flows and superior operating performance. Through our relationship with GasLog, we intend to maintain and grow our cash flows by focusing on strong customer relationships and actively seeking the extension and renewal of existing charters in addition to new opportunities to serve our customers. GasLog charters its current fleet to BG Group and Shell. GasLog does not, however, have exclusive agreements in place with either BG Group or Shell that require BG Group or Shell to charter additional current or future unchartered vessels from GasLog. We believe that GasLog will be able to maintain and develop customer relationships beyond its current customer base in order to support its growth programs and capitalize on attractive opportunities. We believe the close relationships that GasLog has with these companies will provide attractive opportunities to participate in the expected long-term growth of the LNG trade. We will continue to incorporate safety, health, security and environmental stewardship into all aspects of vessel design and operation in order to satisfy our customers and comply with national and international rules and regulations. We can provide no assurance, however, that we will be able to implement our business strategies described above. For further discussion of the risks that we face, see Risk Factors. Risk Factors An investment in our common units involves risks associated with our business, our partnership structure and the tax characteristics of our common units. Please read carefully the risks described under Risk Factors beginning on page 24 of this prospectus. These risks include, among others, the following:  We may not have sufficient cash from operations following the establishment of cash reserves and payment of fees and expenses to enable us to pay the minimum quarterly distribution on our common units and subordinated units.  We will be required to make substantial capital expenditures to maintain and expand our fleet, which will reduce cash available for distribution.  The Pending Vessel Acquisition and the New Credit Facility may not close as anticipated or they may close with adjusted terms.  Our ability to acquire additional LNG carriers from GasLog or third parties will depend upon our ability to raise additional equity and debt financing to fund all or a portion of the acquisition costs of these vessels and may be dependent on the consent of existing lenders to GasLog.  Our debt levels may limit our flexibility in obtaining additional financing, pursuing other business opportunities and paying distributions to unitholders. 11  We depend on GasLog Ltd. and certain of its subsidiaries to assist us in operating and expanding our business and competing in our markets.  We will initially derive all of our revenues from a single customer.  Our future performance depends on continued growth in LNG production and an increase in demand for LNG and LNG shipping. According to Clarkson Research, LNG trade declined by 1.6% in 2012 and improved marginally by only 0.5% in 2013. We cannot guarantee that LNG trade will not decline in the future.  Unitholders have limited voting rights, and our partnership agreement restricts the voting rights of unitholders owning more than 4.9% of our common units.  GasLog and our general partner will own a 42.53% interest in us and will have conflicts of interest and limited fiduciary and contractual duties to us and our common unitholders, which may permit them to favor their own interests to your detriment.  Even if public unitholders are dissatisfied, they cannot initially remove our general partner without GasLogs consent.  Our general partner has a limited call right that may require you to sell your common units at an undesirable time or price.  U.S. tax authorities could treat us as a passive foreign investment company under certain circumstances, which would have adverse U.S. federal income tax consequences to U.S. unitholders. This is not a comprehensive list of risks to which we are subject, and you should carefully consider all the information in this prospectus prior to investing in our common units. Implications of Being an Emerging Growth Company We had less than $1.0 billion in revenue during our last fiscal year, we have not issued more than $1.0 billion in non-convertible debt and we are not a large accelerated filer, which means that we qualify as an emerging growth company as defined in the Jumpstart Our Business Startups Act, or the JOBS Act. An emerging growth company may take advantage of specified reduced reporting and other burdens that are otherwise applicable generally to public companies. These provisions include:  the ability to present only two years of audited financial statements and only two years of related Managements Discussion and Analysis of Financial Condition and Results of Operations in the registration statement of its initial public offering;  exemption from the auditor attestation requirement in the assessment of the emerging growth companys internal control over financial reporting; and  exemption from compliance with any new requirements adopted by the Public Company Accounting Oversight Board, or the PCAOB, requiring mandatory audit firm rotation or a supplement to the auditors report in which the auditor would be required to provide additional information about the audit and financial statements. We may take advantage of these provisions until the end of the fiscal year following the fifth anniversary of our IPO or such earlier time that we are no longer an emerging growth company. We will cease to be an emerging growth company as of the earliest to occur of: (i) the last day of the fiscal year during which we had $1 billion or more in annual gross revenues; (ii) the date of our issuance, in a three-year period, of more than $1 billion in non-convertible debt; or (iii) the date on which we are deemed to be a large accelerated filer as defined for purposes of the Securities Exchange Act of 1934, or the Exchange Act, which will occur if the market value of our common units held by non-affiliates exceeds $700 million on the last business day of our second fiscal quarter. We may choose to take advantage of some, but not all, of these reduced burdens. For as long as we take advantage of the reduced reporting obligations, the information that we provide unitholders may be different than information provided by other public companies. 12 Organizational and Ownership Structure At the closing of this offering, we will receive $2.85 million from our general partner for 91,837 general partner units to allow it to maintain its 2.0% general partner interest in us (or $3.27 million for 105,612 general partner units if the underwriters exercise in full their option to purchase additional common units). The sale of general partner units is not part of this offering. The following table and diagram depict our simplified organizational and ownership structure after giving effect to the offering, the sale of general partner units and the Pending Vessel Acquisition, assuming no exercise of the underwriters option to purchase additional common units: Number ofUnits PercentageOwnership Public Common Units 14,160,000 57.47% GasLog Ltd. Common Units 162,358 0.66% GasLog Ltd. Subordinated Units 9,822,358 39.87% General Partner Units 492,750 2.00% 24,637,466 100.00% (1) If the underwriters option is exercised in full, then GasLog would own common units representing a 0.64% ownership interest in us and the public would own common units representing a 58.58% ownership interest in us. (2) Includes any common units that may be purchased by certain of our directors, officers, employees and related persons pursuant to a directed unit program, as described in more detail in Underwriting (Conflicts of Interest)Directed Unit Program. 13 14 Our Management In accordance with our partnership agreement, our general partner has delegated to our board of directors the authority to oversee and direct our operations, management and policies on an exclusive basis. Certain of our directors and officers also currently serve as directors and officers of GasLog or its affiliates. For more information about these individuals, see ManagementDirectors and Executive Officers. Pursuant to the administrative services agreement, we will pay a fixed fee to GasLog for the reasonable costs and expenses incurred in connection with providing administrative services to us. For the three vessels in our initial fleet, we expect that we will pay approximately $1.8 million under the administrative services agreement for the twelve months ending September 30, 2015. For the vessels to be acquired pursuant to the Pending Vessel Acquisition, we expect that we will pay approximately $1.2 million under the administrative services agreement for the twelve months ending September 30, 2015. For a more detailed description of this arrangement, see Certain Relationships and Related Party TransactionsAdministrative Services Agreement. Our operating subsidiaries are party to commercial management agreements, which were amended in connection with the IPO, pursuant to which we will reimburse GasLog for the reasonable costs and expenses incurred in connection with providing commercial management services to us. For the three vessels in our initial fleet, we expect that we will pay approximately $1.1 million in total under the amended commercial management agreements for the twelve months ending September 30, 2015. For a more detailed description of this arrangement, see Certain Relationships and Related Party TransactionsCommercial Management Agreements. The entities being acquired in connection with the Pending Vessel Acquisition are also party to similar commercial management agreements which are being amended in connection with this offering, and we expect that we will pay GasLog approximately $0.7 million in total under the amended commercial management agreements for the twelve months ending September 30, 2015. In addition, our operating subsidiaries are party to ship management agreements with GasLog LNG Services, which were amended in connection with the IPO, that govern the crew and technical management of the vessels in our fleet. For the three vessels in our initial fleet, we expect that our operating subsidiaries will pay GasLog LNG Services approximately $1.7 million in total under the amended ship management agreements for the twelve months ending September 30, 2015. For a more detailed description of this arrangement, see Certain Relationships and Related Party TransactionsShip Management Agreements. The entities being acquired in connection with the Pending Vessel Acquisition are also party to similar ship management agreements which are being amended in connection with this offering, and we expect that our operating subsidiaries will pay GasLog LNG Services approximately $1.1 million in total under the amended ship management agreements for the twelve months ending September 30, 2015. Principal Executive Offices and Internet Address; SEC Filing Requirements Our registered and principal executive offices are located at Gildo Pastor Center, 7 Rue du Gabian, MC 98000, Monaco, and our phone number is + e expect to make our periodic reports and other information filed with or furnished to the United States Securities and Exchange Commission, or the SEC, available, free of charge, through our website at www.gaslogmlp.com as soon as reasonably practicable after those reports and other information are electronically filed with or furnished to the SEC. See Where You Can Find More Information for an explanation of our reporting requirements as a foreign private issuer. Summary of Conflicts of Interest and Fiduciary Duties Our general partner and our directors have a legal duty to manage us in a manner beneficial to our unitholders, subject to the limitations described under Conflicts of Interest and Fiduciary Duties. This legal duty is commonly referred to as a fiduciary duty. Our directors also have fiduciary duties to manage us in a manner beneficial to us, our general partner and our limited 15 partners. Our executive officers are employed by GasLog or its applicable affiliate and have fiduciary duties to that entity and not to us. As a result of these relationships, conflicts of interest may arise between us and our unaffiliated limited partners on the one hand, and GasLog and its affiliates, including our general partner, on the other hand. The resolution of these conflicts may not be in the best interest of us or our unitholders. In particular:  certain of our directors and officers also serve as directors and officers of GasLog or its affiliates and as such have fiduciary duties to GasLog or its affiliates that may cause them to pursue business strategies that disproportionately benefit GasLog or its affiliates or which otherwise are not in the best interests of us or our unitholders;  our partnership agreement permits our general partner to make a number of decisions in its individual capacity, as opposed to in its capacity as our general partner, which entitles our general partner to consider only the interests and factors that it desires, and it has no duty or obligations to give any consideration to any interest of or factors affecting us, our affiliates or any unitholder; when acting in its individual capacity, our general partner may act without any fiduciary obligation to us or our unitholders whatsoever;  GasLog and its affiliates may compete with us, subject to the restrictions contained in the omnibus agreement, and could own and operate LNG carriers under charters of five full years or more that may compete with our vessels if the Partnership does not exercise its rights to acquire such vessels;  any agreement between us, on the one hand, and our general partner and its affiliates, on the other, will not grant to our unitholders, separate and apart from us, the right to enforce the obligations of our general partner and its affiliates in our favor;  borrowings by us and our affiliates do not constitute a breach of any duty owed by our general partner or our directors to our unitholders, including borrowings that have the purpose or effect of: (i)enabling our general partner or its affiliates to receive distributions on any subordinated units held by them or our incentive distribution rights or (ii)hastening the expiration of the subordination period;  GasLog, as the holder of our incentive distribution rights, has the right to reset the minimum quarterly distribution and the cash target distribution levels upon which the incentive distributions payable to GasLog are based without the approval of our unitholders or the conflicts committee of our board of directors at any time when there are not subordinated units outstanding and we have made cash distributions to the holders of our incentive distribution rights at the highest level of incentive distribution for each of the prior four consecutive fiscal quarters; in connection with such resetting and the corresponding relinquishment by GasLog of incentive distribution payments based on the cash target distribution levels prior to the reset, GasLog will be entitled to receive a number of newly issued common units and general partner units based on a predetermined formula described under Our Cash Distribution Policy and Restrictions on DistributionsGasLogs Right to Reset Incentive Distribution Levels; and  we have entered into agreements, and may enter into additional agreements, with GasLog and certain of its subsidiaries, relating to the purchase of additional vessels, the provision of certain services to us by GasLog, GasLog LNG Services and their affiliates and other matters. In the performance of their obligations under these agreements, GasLog and its subsidiaries, other than our general partner, are not held to a fiduciary duty standard of care to us, our general partner or our limited partners, but rather to the standard of care specified in these agreements. For a more detailed description of our management structure, see ManagementDirectors and Executive Officers and Certain Relationships and Related Party Transactions. Our general partner, which is wholly owned by GasLog, has the right to appoint three of five, or a majority of our directors. Our board of directors has a conflicts committee composed of directors who meet both New York Stock Exchange, or NYSE, and SEC independence 16 requirements and are not any of the following: (a)officers or employees of our general partner, (b)officers, directors or employees of any affiliate of our general partner (other than the Partnership and its subsidiaries) or (c)holders of any ownership interest in the general partner, its affiliates or the Partnership and its subsidiaries (other than (x)common units or (y)awards granted pursuant to any long-term incentive plan, equity compensation plan or similar plan of the Partnership or its subsidiaries). Our board of directors may, but is not obligated to, seek approval of the conflicts committee for resolutions of conflicts of interest that may arise as a result of the relationships between GasLog and its affiliates, on the one hand, and us and our unaffiliated limited partners, on the other. There can be no assurance that a conflict of interest will be resolved in favor of the Partnership. Our partnership agreement contains provisions that reduce the standards to which our general partner and our directors would otherwise be held under Marshall Islands law. For example, our partnership agreement limits the liability and reduces the fiduciary duties of our general partner and our directors to our unitholders. Our partnership agreement also restricts the remedies available to our unitholders. By purchasing a common unit, you are treated as having agreed to the modified standard of fiduciary duties and to certain actions that may be taken by our general partner, its affiliates or our directors, all as set forth in our partnership agreement. See Conflicts of Interest and Fiduciary Duties for a description of the fiduciary duties that would otherwise be imposed on our general partner, its affiliates and our directors under Marshall Islands law, the material modifications of those duties contained in our partnership agreement and certain legal rights and remedies available to our unitholders under Marshall Islands law. For a more detailed description of the conflicts of interest and fiduciary duties of our general partner and its affiliates, see Conflicts of Interest and Fiduciary Duties. For a description of our other relationships with our affiliates, see Certain Relationships and Related Party Transactions. 17 The Offering Common units offered to the public 4,500,000 common units. 5,175,000 common units if the underwriters exercise in full their option to purchase additional common units. Common units and subordinated units outstanding after this offering 14,322,358 common units and 9,822,358 subordinated units, representing a 58.13% and 39.87% interest in us, respectively. 14,997,358 common units and 9,822,358 subordinated units, representing a 59.22% and 38.78% interest in us, respectively, if the underwriters exercise in full their option to purchase additional common units. General partner units At the closing of this offering, we will receive $2.85 million from our general partner for 91,837 general partner units to allow it to maintain its 2.0% general partner interest in us (or $3.27 million for 105,612 general partner units if the underwriters exercise in full their option to purchase additional common units). The sale of general partner units is not part of this offering. Use of proceeds In connection with the Pending Vessel Acquisition, we expect to pay $111.0 million of the net proceeds (after deducting underwriting discounts and estimated expenses and including amounts payable by the general partner to retain its 2.0% interest in us) of this offeringthe difference between the $328.0 million aggregate purchase price of the Pending Vessel Acquisition and the $217.0 million of outstanding indebtedness under the Citibank Facility that we expect to assumeto GasLog Carriers, a direct subsidiary of GasLog. We expect to use approximately $24.99 million of the remaining net proceeds of this offering (or $45.50 million if the underwriters option to acquire additional common units is exercised in full) to repay indebtedness outstanding under the Citibank Facility. In the event that the Pending Vessel Acquisition is not consummated, the net proceeds from this offering will be used for general partnership purposes. U.S. federal income tax considerations Although we are organized as a partnership, we have elected to be treated as a corporation solely for U.S. federal income tax purposes. Consequently, all or a portion of the distributions you receive from us will constitute dividends for such purposes. The remaining portion of such distributions will be treated first as a non-taxable return of capital to the extent of your tax basis in your common units and, thereafter, as capital gain. We estimate that if you hold the common units that you purchase in this offering through the period ending December 31, 2017, the distributions you receive, on a cumulative basis, will constitute dividends for U.S. federal income tax purposes will be approximately 60% of the total cash distributions you 18 receive during that period. Please see Material U.S. Federal Income Tax ConsiderationsU.S. Federal Income Taxation of U.S. HoldersRatio of Dividend Income to Distributions for the basis of this estimate. Please also see Risk FactorsTax Risks for a discussion relating to the taxation of dividends. For a discussion of other material U.S. federal income tax consequences that may be relevant to prospective unitholders who are individual citizens or residents of the United States, see Material U.S. Federal Income Tax Considerations. Non-U.S. tax considerations We have been organized under the laws of the Republic of the Marshall Islands. Our vessel-owning subsidiaries have been organized under the laws of Bermuda and we, GasLog LNG Services and our general partner are expected to be treated as managed and controlled in Monaco. For a discussion of material Marshall Islands income tax considerations that may be relevant to prospective unitholders and for a discussion of the risk that unitholders may assume and for the activities we undertake in various jurisdictions for taxation purposes, see Non-United States Tax Considerations and Risk FactorsTax Risks. Directed unit program We have requested that the underwriters reserve up to 5% of the common units offered hereby for officers, directors, employees and certain other persons associated with us and our general partner. For further information regarding our directed unit program, please read Underwriting (Conflicts of Interest)Directed Unit Program. Exchange listing Our common units are listed on the New York Stock Exchange under the symbol GLOP. Conflicts of Interest We intend to partially prepay indebtedness owed by the entities to be acquired pursuant to the Pending Vessel Acquisition using a portion of the proceeds of this offering to an affiliate of Citigroup Global Markets Inc., who is a lender under the Citibank Facility. Because an affiliate of Citigroup Global Markets Inc. will receive more than 5% of the net proceeds of this offering, Citigroup Global Markets, Inc. is deemed to have a conflict of interest under Rule 5121 of the Financial Industry Regulatory Authority, Inc., or FINRA. Accordingly, this offering is being made in compliance with the applicable provisions of FINRA Rule 5121. The appointment of a qualified independent underwriter is not required in connection with this offering as a bona fide public market, as defined in FINRA Rule 5121, exists for our common units. See Use of Proceeds and Underwriting (Conflicts of Interest). 19 Summary Financial and Operating Data The following table presents, in each case for the periods and as of the dates indicated, summary historical financial and operating data. Our historical combined and consolidated financial statements were prepared on the basis that the acquisition of our initial fleet constituted a reorganization of companies under common control. The summary historical financial data as of and for the years ended December31, 2012 and 2013 has been derived from the audited combined and consolidated financial statements of GasLog Partners LP, and the summary historical financial data as of June30, 2014 and for the six month periods ended June30, 2013 and 2014 has been derived from the interim unaudited condensed combined and consolidated financial statements of GasLog Partners LP. The financial statements have been prepared in accordance with International Financial Reporting Standards, or IFRS, as issued by the International Accounting Standards Board, or the IASB, which are included elsewhere in this prospectus. The Pending Vessel Acquisition will be accounted for as a reorganization of companies under common control. Beginning with the first quarter following the completion of the Pending Vessel Acquisition, the Partnerships historical results will be retroactively restated to reflect the historical results of the Methane Rita Andrea and Methane Jane Elizabeth during the periods they were owned by GasLog. The following financial data should be read in conjunction with Managements Discussion and Analysis of Financial Condition and Results of Operations, the historical combined and consolidated financial statements of GasLog Partners LP, the interim unaudited condensed combined and consolidated financial statements, and the notes thereto included elsewhere in this prospectus. The results of operations reflect operations of the GasLog Shanghai, the GasLog Santiago and the GasLog Sydne y, which commenced operations under their respective charters from January 2013, March 2013 and May 2013, respectively. Our results of operations, cash flows and financial conditions could differ from those that would have resulted if we operated autonomously or as an entity independent of GasLog in the periods prior to our IPO for which historical financial data is presented below, and such data may not be indicative of our future operating results or financial performance. 20 Year Ended December 31, Six Months Ended June 30, 2012 2013 2013 2014 (dollars in thousands) Statement of Profit or Loss: Revenues $  $ 64,143 $ 21,735 $ 41,717 Vessel operating costs  (13,097 ) (4,983 ) (7,946 ) Depreciation  (12,238 ) (4,129 ) (7,967 ) General and administrative expenses (30 ) (1,525 ) (661 ) (1,707 ) (Loss)/profit from operations (30 ) 37,283 11,962 24,097 Financial costs (1 ) (12,133 ) (4,117 ) (10,229 ) Financial income 110 32 16 9 (Loss)/gain on interest rate swaps (940 ) 1,036 2,747 (3,616 ) Total other expense (831 ) (11,065 ) (1,354 ) (13,836 ) (Loss)/profit for the year/period $ (861 ) $ 26,218 $ 10,608 $ 10,261 Earnings per unit for the period May 12, 2014 to June 30, 2014, Basic and Diluted: Common unit    0.21 Subordinated unit    0.18 General partner unit    0.19 As of December 31, As of June 30, 2012 2013 2014 (dollars in thousands) Statement of Financial Position Data: Cash and cash equivalents $ 2 $ 14,404 $ 52,570 Vessels  562,531 554,732 Vessels under construction 118,482   Total assets 128,765 581,770 613,762 Loanscurrent portion  22,075 17,697 Loansnon-current portion  363,917 278,917 Total equity 106,629 156,169 288,336 Year Ended December 31, Six Months Ended June 30, 2012 2013 2013 2014 (dollars in thousands) Cash Flow Data: Net cash (used in)/from operating activities $ (110 ) $ 32,159 $ 15,545 $ 12,779 Net cash from/(used in) investing activities 110 (454,263 ) (452,780 ) (1,491 ) Net cash from financing activities  436,506 448,754 26,878 Year Ended December 31, Six Months Ended June 30, Fleet Data: Number of LNG carriers at end of period  3 3 3 Average number of LNG carriers during period  2.3 1.6 3 Average age of LNG carriers (years)  0.76 0.26 1.26 Total calendar days for fleet  833 282 543 Total operating days for fleet  833 282 543 Year Ended December 31, Six Months Ended June 30, (dollars in thousands) Other Financial Data: EBITDA $ (30 ) $ 49,521 $ 16,091 $ 32,064 Adjusted EBITDA (42 ) 49,559 16,105 32,133 Capital expenditures: Payment for vessels under construction  452,792 452,792  21 (1) As disclosed in Note 1 to our audited combined and consolidated financial statements, the general partner interest, the common units and the subordinated units were issued to GasLog in exchange for the shares in GAS-three Ltd., GAS-four Ltd. and GAS-five Ltd., which owned the three LNG vessels in our initial fleet, and to the other common unitholders in connection with the IPO on May 12, 2014. Earnings per unit is presented for the period in which the units were outstanding. (2) Represents vessels in our initial fleet less accumulated depreciation. See Note 3 to our audited combined and consolidated financial statements and Note 4 to our interim unaudited condensed combined and consolidated financial statements included elsewhere in this prospectus. (3) The operating days for our fleet is the total number of days in a given period that the vessels were in our possession less the total number of days off-hire. We define days off-hire as days lost to, among other things, operational deficiencies, drydocking for repairs, maintenance or inspection, equipment breakdowns, special surveys and vessel upgrades, delays due to accidents, crew strikes, certain vessel detentions or similar problems, our failure to maintain the vessel in compliance with its specifications and contractual standards or to provide the required crew, or periods of commercial waiting time during which we do not earn charter hire. (4) Non-GAAP Financial Measures EBITDA and Adjusted EBITDA. We define EBITDA as earnings before interest income and expense, gain/loss on interest rate swaps, depreciation and amortization and taxes. Adjusted EBITDA is defined as EBITDA before foreign exchange gains/(losses). EBITDA is used as a supplemental financial measure by management and external users of financial statements, such as our lenders, to assess our operating performance and ability to generate cash for debt service and capital expenditures, as well as our compliance with the financial covenants and restrictions contained in our financing agreements. Adjusted EBITDA is used as a supplemental financial measure by management and external users of financial statements, such as investors, to assess our operating performance and ability to generate cash for debt service and capital expenditures. We believe that adjusted EBITDA assists our management and investors by increasing the comparability of our performance from period to period. This increased comparability is achieved by excluding the potentially disparate effects between periods of interest, gain/loss on interest rate swaps, foreign exchange gains/(losses), depreciation and amortization and taxes, which items are affected by various and possibly changing financing methods, capital structure and historical cost basis and which items may significantly affect results of operations between periods. We believe that including adjusted EBITDA as an operating measure benefits investors in (a) selecting between investing in us and other investment alternatives and (b) monitoring our ongoing operational strength and cash generating ability in assessing whether to continue to hold common units. EBITDA and adjusted EBITDA have limitations as analytical tools and should not be considered alternatives to profit/(loss), profit/(loss) from operations, cash flow (used in)/from operating activities or any other measure of operating performance or liquidity presented in accordance with IFRS. Some of these limitations include the fact that they do not reflect (i) our cash expenditures or future requirements for capital expenditures or contractual commitments, (ii) changes in, or cash requirements for our working capital needs and (iii) the significant interest expense, or the cash requirements necessary to service interest or principal payments, on our debt. Although depreciation and amortization are non-cash charges, the assets being depreciated and amortized will often have to be replaced in the future, and EBITDA and Adjusted EBITDA do not reflect any cash requirements for such replacements. They are not adjusted for all non-cash income or expense items that are reflected in our statements of cash flows and other companies in our industry may calculate these measures differently than we do, limiting their usefulness as a comparative measure. EBITDA and adjusted EBITDA exclude some, but not all, items that affect profit/(loss) and net cash from operating activities, and these measures may vary among other companies. Therefore, 22 outstanding common and subordinated units, assuming no exercise of the underwriters option to purchase additional common units.  If our general partner is removed without cause during the subordination period and units held by our general partner and GasLog are not voted in favor of that removal, all remaining subordinated units will automatically convert into common units, any existing arrearages on the common units will be extinguished, and our general partner will have the right to convert its general partner interest and the holders of the incentive distribution rights will have the right to convert such incentive distribution rights into common units or to receive cash in exchange for those interests based on the fair market value of those interests at the time. A removal of our general partner under these circumstances would adversely affect the common units by prematurely eliminating their distribution and liquidation preference over the subordinated units, which would otherwise have continued until we had met certain distribution and performance tests. Any conversion of the general partner interest or incentive distribution rights would be dilutive to existing unitholders. Furthermore, any cash payment in lieu of such conversion could be prohibitively expensive. Cause is narrowly defined to mean that a court of competent jurisdiction has entered a final, non-appealable judgment finding our general partner liable for actual fraud or willful or wanton misconduct in its capacity as our general partner. Cause does not include most cases of charges of poor business decisions, such as charges of poor management of our business by the directors appointed by our general partner. Therefore, the removal of our general partner because of the unitholders dissatisfaction with the general partners decisions in this regard would most likely result in the termination of the subordination period.  Common unitholders are entitled to elect only two of the five members of our board of directors. Our general partner, by virtue of its general partner interest, in its sole discretion will appoint the remaining directors (subject to its right to transfer the power to elect a majority of our directors to the common unitholders).  The election of the directors by common unitholders is staggered, meaning that the members of only one of three classes of our elected directors will be selected each year. Prior to the exercise by our general partner of its right to transfer the power to elect a majority of our directors to the common unitholders, one of the three classes will not have a director. Therefore, no director will be up for election by the common unitholders in the year that the empty class is up for election. In addition, the directors appointed by our general partner will serve for terms determined by our general partner.  Our partnership agreement contains provisions limiting the ability of unitholders to call meetings of unitholders, to nominate directors and to acquire information about our operations as well as other provisions limiting the unitholders ability to influence the manner or direction of management.  Unitholders voting rights are further restricted by the partnership agreement provision providing that if any person or group owns beneficially more than 4.9% of any class of units then outstanding, any such units owned by that person or group in excess of 4.9% may not be voted on any matter and will not be considered to be outstanding when sending notices of a meeting of unitholders, calculating required votes (except for purposes of nominating a person for election to our board of directors), determining the presence of a quorum or for other similar purposes, unless required by law. Effectively, this means that the voting rights of any such unitholders in excess of 4.9% will be redistributed pro rata among the other common unitholders holding less than 4.9% of the voting power of all classes of units entitled to vote. Our general partner, its affiliates and persons who acquired common units with the prior approval of our board of directors will not be subject to this 4.9% limitation, except with respect to voting their common units in the election of the elected directors.  There are no restrictions in our partnership agreement on our ability to issue equity securities. The effect of these provisions may be to diminish the price at which the common units will trade. 51 The control of our general partner may be transferred to a third party without unitholder consent. Our general partner may transfer its general partner interest to a third party in a merger or in a sale of all or substantially all of its assets without the consent of the unitholders. In addition, our partnership agreement does not restrict the ability of the members of our general partner from transferring their respective membership interests in our general partner to a third party. Substantial future sales of our common units in the public market could cause the price of our common units to fall. You should not rely upon lock-up agreements in connection with our IPO or this offering to limit the amount of common units sold into the market. We have granted registration rights to GasLog and certain of its affiliates. These unitholders have the right, subject to some conditions, to require us to file registration statements covering any of our common, subordinated or other equity securities owned by them or to include those securities in registration statements that we may file for ourselves or other unitholders. Upon the closing of this offering and assuming no exercise of the underwriters option to purchase additional common units, GasLog will own 162,358 common units and 9,822,358 subordinated units and all of the incentive distribution rights. Following their registration and sale under the applicable registration statement, those securities will become freely tradable. By exercising their registration rights and selling a large number of common units or other securities, these unitholders could cause the price of our common units to decline. In addition, we may request that the underwriters reserve up to 5% of the common units offered hereby for officers, directors, employees and certain other persons associated with us. Any participants in this program would be prohibited from selling, pledging or assigning any common units sold to them pursuant to this program for a period of 90 days after the date of this prospectus. However, following the expiration of the 90 day lockup period, sales of a large number of these units could cause the price of our common units to decline. In connection with our IPO, we, our directors and executive officers, our subsidiaries and our general partner and its affiliates, including GasLog, as well as all participants in the directed unit program and certain significant investors in GasLog who purchased an aggregate of approximately 2.94 million of our common units, agreed not to sell any common units for a period of 180 days from the date of the final prospectus dated May 6, 2014, subject to certain exceptions and extensions. These lock-up agreements will expire on November 2, 2014. Similarly, in connection with this offering, we, our directors and executive officers, our subsidiaries and our general partner and its affiliates, including GasLog, have agreed not to sell any common units for a period of 90 days from the date of this prospectus, subject to certain exceptions and extensions. See Underwriting (Conflicts of Interest) for a description of these lock-up provisions. Basic Management Company Inc., which purchased approximately 2.38 million common units (or approximately 24.2% of our outstanding common units following completion of the IPO but before giving effect to this offering) will not enter into a new lock-up agreement in connection with this offering. Upon the expiration of the lock-up agreement entered into as part of the IPO, the common units held by Basic Management Company Inc. will be freely tradable without restriction or further registration. In addition, Citigroup Global Markets Inc. may, in its discretion, at any time from time to time and without notice, waive the terms and conditions of any of the lock-up agreements described above to which it is a party. GasLog, as the holder of all of the incentive distribution rights, may elect to cause us to issue additional common units to it in connection with a resetting of the target distribution levels related to its incentive distribution rights without the approval of the conflicts committee of our board of directors or holders of our common units and subordinated units. This may result in lower distributions to holders of our common units in certain situations. GasLog, as the holder of all of the incentive distribution rights, has the right, at a time when there are no subordinated units outstanding and it has received incentive distributions at the highest 52 level to which it is entitled (48.0%) for each of the prior four consecutive fiscal quarters, to reset the initial cash target distribution levels at higher levels based on the distribution at the time of the exercise of the reset election. Following a reset election by GasLog, the minimum quarterly distribution amount will be reset to an amount equal to the average cash distribution amount per common unit for the two fiscal quarters immediately preceding the reset election (such amount is referred to as the reset minimum quarterly distribution), and the target distribution levels will be reset to correspondingly higher levels based on the same percentage increases above the reset minimum quarterly distribution amount. In connection with resetting these target distribution levels, GasLog will be entitled to receive a number of common units equal to that number of common units whose aggregate quarterly cash distributions equaled the average of the distributions to it on the incentive distribution rights in the prior two quarters. We anticipate that GasLog would exercise this reset right in order to facilitate acquisitions or internal growth projects that would not be sufficiently accretive to cash distributions per common unit without such conversion; however, it is possible that GasLog could exercise this reset election at a time when it is experiencing, or may be expected to experience, declines in the cash distributions it receives related to its incentive distribution rights and may therefore desire to be issued our common units, rather than retain the right to receive incentive distributions based on the initial target distribution levels. As a result, a reset election may cause our common unitholders to experience dilution in the amount of cash distributions that they would have otherwise received had we not issued additional common units to GasLog in connection with resetting the target distribution levels related to GasLogs incentive distribution rights. See Cash Distribution Policy and Restrictions on DistributionsIncentive Distribution Rights and Cash Distribution Policy and Restrictions on DistributionsGasLogs Right to Reset Incentive Distribution Levels. We may issue additional equity securities, including securities senior to the common units, without your approval, which would dilute your ownership interests. We may, without the approval of our unitholders, issue an unlimited number of additional units or other equity securities. In addition, we may issue an unlimited number of units that are senior to the common units in right of distribution, liquidation and voting. The issuance by us of additional common units or other equity securities of equal or senior rank will have the following effects:  our unitholders proportionate ownership interest in us will decrease;  the amount of cash available for distribution on each unit may decrease;  because a lower percentage of total outstanding units will be subordinated units, the risk that a shortfall in the payment of the minimum quarterly distribution will be borne by our common unitholders will increase;  the relative voting strength of each previously outstanding unit may be diminished; and  the market price of the common units may decline. Upon the expiration of the subordination period, the subordinated units will convert into common units and will then participate pro rata with other common units in distributions of available cash. During the subordination period, which we define elsewhere in this prospectus, the common units will have the right to receive distributions of available cash from operating surplus in an amount equal to the minimum quarterly distribution of $0.375 per unit, plus any arrearages in the payment of the minimum quarterly distribution on the common units from prior quarters, before any distributions of available cash from operating surplus may be made on the subordinated units. Distribution arrearages do not accrue on the subordinated units. The purpose of the subordinated units is to increase the likelihood that during the subordination period there will be available cash from operating surplus to be distributed on the common units. Upon the expiration of the subordination period, the subordinated units will convert into common units and will then participate pro rata with other common units in distributions of available cash. See Cash Distribution Policy and Restrictions on DistributionsSubordination Period, Distributions of Available Cash From 53 Operating Surplus During the Subordination Period and Distributions of Available Cash From Operating Surplus After the Subordination Period. In establishing cash reserves, our board of directors may reduce the amount of cash available for distribution to you. Our partnership agreement requires our board of directors to deduct from operating surplus cash reserves that it determines are necessary to fund our future operating expenditures. These reserves also will affect the amount of cash available for distribution to our unitholders and they are not subject to any specified maximum dollar amount. Our board of directors may establish reserves for distributions on the subordinated units, but only if those reserves will not prevent us from distributing the full minimum quarterly distribution, plus any arrearages, on the common units for the following four quarters. As described above in Risks Inherent in Our BusinessWe must make substantial capital expenditures to maintain and replace the operating capacity of our fleet, which will reduce cash available for distribution. In addition, each quarter we are required to deduct estimated maintenance and replacement capital expenditures from operating surplus, which may result in less cash available to unitholders than if actual maintenance and replacement capital expenditures were deducted, our partnership agreement requires our board of directors each quarter to deduct from operating surplus estimated maintenance and replacement capital expenditures, as opposed to actual maintenance and replacement capital expenditures, which could reduce the amount of available cash for distribution. The amount of estimated maintenance and replacement capital expenditures deducted from operating surplus is subject to review and change by our board of directors at least once a year, provided that any change must be approved by the conflicts committee of our board of directors. Our general partner has a limited call right that may require you to sell your common units at an undesirable time or price. If at any time our general partner and its affiliates own more than 80.0% of the common units, our general partner will have the right, which it may assign to any of its affiliates or to us, but not the obligation, to acquire all, but not less than all, of the common units held by unaffiliated persons at a price not less than the then-current market price of our common units. Our general partner is not obligated to obtain a fairness opinion regarding the value of the common units to be repurchased by it upon the exercise of this limited call right. As a result, you may be required to sell your common units at an undesirable time or price and may not receive any return on your investment. You may also incur a tax liability upon a sale of your units. For additional information about the limited call right, see The Partnership AgreementLimited Call Right. At the completion of this offering and assuming no exercise of the underwriters option to purchase additional common units, GasLog, which owns and controls our general partner, will own 1.13% of our common units. At the end of the subordination period, assuming no additional issuances of common units, no exercise of the underwriters option to purchase additional common units and the conversion of our subordinated units into common units, GasLog will own 41.35% of our common units. You may not have limited liability if a court finds that unitholder action constitutes control of our business. As a limited partner in a partnership organized under the laws of the Marshall Islands, you could be held liable for our obligations to the same extent as a general partner if you participate in the control of our business. Our general partner generally has unlimited liability for the obligations of the partnership, such as its debts and environmental liabilities, except for those contractual obligations of the partnership that are expressly made without recourse to our general partner. In addition, the limitations on the liability of holders of limited partner interests for the obligations of a limited partnership have not been clearly established in some jurisdictions in which we do business. See The Partnership AgreementLimited Liability for a discussion of the implications of the limitations on liability of a unitholder. 54 We can borrow money to pay distributions, which would reduce the amount of credit available to operate our business. Our partnership agreement allows us to make working capital borrowings to pay distributions. Accordingly, if we have available borrowing capacity, we can make distributions on all our units even though cash generated by our operations may not be sufficient to pay such distributions. Any working capital borrowings by us to make distributions will reduce the amount of working capital borrowings we can make for operating our business. For more information, see Managements Discussion and Analysis of Financial Condition and Results of OperationsLiquidity and Capital Resources. The price of our common units after this offering may be volatile. The price of our common units after this offering may be volatile and may fluctuate due to factors including:  our payment of cash distributions to our unitholders;  actual or anticipated fluctuations in quarterly and annual results;  fluctuations in the seaborne transportation industry, including fluctuations in the LNG carrier market;  mergers and strategic alliances in the shipping industry;  changes in governmental regulations or maritime self-regulatory organizations standards;  shortfalls in our operating results from levels forecasted by securities analysts;  announcements concerning us or our competitors;  the failure of securities analysts to publish research about us after this offering, or analysts making changes in their financial estimates;  general economic conditions;  terrorist acts;  future sales of our units or other securities;  investors perceptions of us and the LNG shipping industry;  the general state of the securities markets; and  other developments affecting us, our industry or our competitors. Securities markets worldwide are experiencing significant price and volume fluctuations. The market price for our common units may also be volatile. This market volatility, as well as general economic, market or political conditions, could reduce the market price of our common units despite of our operating performance. Consequently, you may not be able to sell our common units at prices equal to or greater than those that you pay in this offering. Increases in interest rates may cause the market price of our common units to decline. An increase in interest rates may cause a corresponding decline in demand for equity investments in general, and in particular for yield-based equity investments such as our common units. Any such increase in interest rates or reduction in demand for our common units resulting from other relatively more attractive investment opportunities may cause the trading price of our common units to decline. Unitholders may have liability to repay distributions. Under some circumstances, unitholders may have to repay amounts wrongfully returned or distributed to them. Under the Marshall Islands Limited Partnership Act, or the Marshall Islands Act, we may not make a distribution to you if the distribution would cause our liabilities to exceed the fair value of our assets. Marshall Islands law provides that for a period of three years from the date of the impermissible distribution, limited partners who received the distribution and who knew 55 at the time of the distribution that it violated Marshall Islands law will be liable to the limited partnership for the distribution amount. Assignees who become substituted limited partners are liable for the obligations of the assignor to make contributions to the partnership that are known to the assignee at the time it became a limited partner and for unknown obligations if the liabilities could be determined from the partnership agreement. Liabilities to partners on account of their partnership interest and liabilities that are non-recourse to the partnership are not counted for purposes of determining whether a distribution is permitted. Prior to the May 2014 IPO, we had no history operating as a separate publicly traded entity and will incur increased costs as a result of being a publicly traded limited partnership. Prior to the completion of our IPO in May 2014, we had no history operating as a separate publicly traded entity. As a publicly traded limited partnership, we are required to comply with the SECs reporting requirements and with corporate governance and related requirements of the Sarbanes- Oxley Act of 2002, or the Sarbanes-Oxley Act, the SEC and the NYSE. We will incur significant legal, accounting and other expenses in complying with these and other applicable regulations. We anticipate that our incremental general and administrative expenses as a publicly traded limited partnership will be approximately $2.4 million annually and will include costs associated with annual reports to unitholders, tax return preparation, investor relations, registrar and transfer agents fees, incremental director and officer liability insurance costs and officer and director compensation. In addition, we expect to incur approximately $1.8 million per annum of costs and fees for the three vessels in our initial fleet pursuant to the administrative services agreement that we will enter into with GasLog. These expenses may increase further after we are no longer an emerging growth company and are required to comply with the auditor attestation requirements of Section 404 of the Sarbanes-Oxley Act. We are an emerging growth company and we cannot be certain if the reduced disclosure requirements applicable to emerging growth companies will make our common units less attractive to investors. We are an emerging growth company, as defined in the JOBS Act, and we may take advantage of certain exemptions from various reporting requirements that are applicable to other public companies that are not emerging growth companies as described under SummaryImplications of Being an Emerging Growth Company. We have elected to opt out of the extended transition period for complying with new or revised accounting standards under Section 107(b) of the JOBS Act, which election is irrevocable. We cannot predict if investors will find our common units less attractive because we may rely on these exemptions. If some investors find our common units less attractive as a result, there may be a less active trading market for our common units and our unit price may be more volatile. In addition, under the JOBS Act, our independent registered public accounting firm will not be required to attest to the effectiveness of our internal control over financial reporting pursuant to Section 404 of the Sarbanes-Oxley Act for so long as we are an emerging growth company. For as long as we take advantage of the reduced reporting obligations, the information that we provide unitholders may be different than information provided by other public companies. We have been organized as a limited partnership under the laws of the Marshall Islands, which does not have a well-developed body of partnership law. We are a partnership formed in the Republic of the Marshall Islands, which does not have a well-developed body of case law or bankruptcy law and, as a result, unitholders have fewer rights and protections under Marshall Islands law than under a typical jurisdiction in the United States. Our partnership affairs are governed by our partnership agreement and by the Marshall Islands Act. The provisions of the Marshall Islands Act resemble provisions of the limited partnership laws of a number of states in the United States, most notably Delaware. The Marshall Islands Act also provides that it is to be applied and construed to make it uniform with the Delaware Revised Uniform Partnership Act and, so long as it does not conflict with the Marshall Islands Act or 56 decisions of the Marshall Islands courts, interpreted according to the non-statutory law (or case law) of the State of Delaware. There have been, however, few, if any, court cases in the Marshall Islands interpreting the Marshall Islands Act, in contrast to Delaware, which has a well-developed body of case law interpreting its limited partnership statute. Accordingly, we cannot predict whether Marshall Islands courts would reach the same conclusions as the courts in Delaware. For example, the rights of our unitholders and the fiduciary responsibilities of our general partner under Marshall Islands law are not as clearly established as under judicial precedent in existence in Delaware. As a result, unitholders may have more difficulty in protecting their interests in the face of actions by our general partner and its officers and directors than would unitholders of a similarly organized limited partnership in the United States. Further, the Republic of the Marshall Islands does not have a well-developed body of bankruptcy law. As such, in the case of a bankruptcy of the Partnership, there may be a delay of bankruptcy proceedings and the ability of unitholders and creditors to receive recovery after a bankruptcy proceeding. See Service of Process and Enforcement of Civil Liabilities. Because we are organized under the laws of the Marshall Islands, it may be difficult to serve us with legal process or enforce judgments against us, our directors or our management. We are organized under the laws of the Marshall Islands, and substantially all of our assets are located outside of the United States. In addition, our general partner is a Marshall Islands limited liability company, and our directors and officers generally are or will be non-residents of the United States, and all or a substantial portion of the assets of these non-residents are located outside the United States. As a result, it may be difficult or impossible for you to bring an action against us or against these individuals in the United States if you believe that your rights have been infringed under securities laws or otherwise. Even if you are successful in bringing an action of this kind, the laws of the Marshall Islands and of other jurisdictions may prevent or restrict you from enforcing a judgment against our assets or the assets of our general partner or our directors or officers. For more information regarding the relevant laws of the Marshall Islands, see Service of Process and Enforcement of Civil Liabilities. Our partnership agreement designates the Court of Chancery of the State of Delaware as the sole and exclusive forum, unless otherwise provided for by Marshall Islands law, for certain litigation that may be initiated by our unitholders, which could limit our unitholders ability to obtain a favorable judicial forum for disputes with our general partner. Our partnership agreement provides that, unless otherwise provided for by Marshall Islands law, the Court of Chancery of the State of Delaware will be the sole and exclusive forum for any claims that:  arise out of or relate in any way to the partnership agreement (including any claims, suits or actions to interpret, apply or enforce the provisions of the partnership agreement or the duties, obligations or liabilities among limited partners or of limited partners to us, or the rights or powers of, or restrictions on, the limited partners or us);  are brought in a derivative manner on our behalf;  assert a claim of breach of a fiduciary duty owed by any director, officer or other employee of us or our general partner, or owed by our general partner, to us or the limited partners;  assert a claim arising pursuant to any provision of the Marshall Islands Act; or  assert a claim governed by the internal affairs doctrine, regardless of whether such claims, suits, actions or proceedings sound in contract, tort, fraud or otherwise, are based on common law, statutory, equitable, legal or other grounds, or are derivative or direct claims. any person or entity otherwise acquiring any interest in our common units shall be deemed to have notice of and to have consented to the provisions described above. This forum selection provision may limit our unitholders ability to obtain a judicial forum that they find favorable for disputes with us or our directors, officers or other employees or unitholders. 57 Tax Risks In addition to the following risk factors, you should read BusinessTaxation of the Partnership, Material U.S. Federal Income Tax Considerations and Non-United States Tax Considerations for a more complete discussion of the expected material U.S. federal and non-U.S. income tax considerations relating to us and the ownership and disposition of our common units. We may be subject to taxes, which may reduce our cash available for distribution to you. We and our subsidiaries may be subject to tax in the jurisdictions in which we are organized or operate, reducing the amount of cash available for distribution. In computing our tax obligation in these jurisdictions, we are required to take various tax accounting and reporting positions on matters that are not entirely free from doubt and for which we have not received rulings from the governing authorities. We cannot assure you that upon review of these positions the applicable authorities will agree with our positions. A successful challenge by a tax authority could result in additional tax imposed on us or our subsidiaries, further reducing the cash available for distribution. In addition, changes in our operations or ownership could result in additional tax being imposed on us or our subsidiaries in jurisdictions in which operations are conducted. See BusinessTaxation of the Partnership. U.S. tax authorities could treat us as a passive foreign investment company under certain circumstances, which would have adverse U.S. federal income tax consequences to U.S. unitholders. A non-U.S. entity treated as a corporation for U.S. federal income tax purposes will be treated as a passive foreign investment company, or PFIC, for U.S. federal income tax purposes if at least 75.0% of its gross income for any taxable year consists of passive income or at least 50.0% of the average value of its assets produce, or are held for the production of, passive income. For purposes of these tests, passive income includes dividends, interest, gains from the sale or exchange of investment property, and rents and royalties other than rents and royalties that are received from unrelated parties in connection with the active conduct of a trade or business. For purposes of these tests, income derived from the performance of services does not constitute passive income. U.S. unitholders of a PFIC are subject to a disadvantageous U.S. federal income tax regime with respect to the income derived by the PFIC, the distributions they receive from the PFIC, and the gain, if any, they derive from the sale or other disposition of their interests in the PFIC. Based on our current and projected method of operation, and an opinion of our U.S. counsel, Cravath, Swaine & Moore LLP, we believe that we will not be a PFIC for our current taxable year, and we expect that we will not be treated as a PFIC for any future taxable year. We have received an opinion of our U.S. counsel in support of this position that concludes that the income our subsidiaries earn from certain of our present time-chartering activities should not constitute passive income for purposes of determining whether we are a PFIC. In addition, we have represented to our U.S. counsel that we expect that more than 25.0% of our gross income for our current taxable year and each future year will arise from such time-chartering activities or other income our U.S. counsel has opined does not constitute passive income, and more than 50.0% of the average value of our assets for each such year will be held for the production of such nonpassive income. Assuming the composition of our income and assets is consistent with these expectations, and assuming the accuracy of other representations we have made to our U.S. counsel for purposes of their opinion, our U.S. counsel is of the opinion that we should not be a PFIC for our current taxable year or any future year. This opinion is based and its accuracy is conditioned on representations, valuations and projections provided by us regarding our assets, income and charters to our U.S. counsel. While we believe these representations, valuations and projections to be accurate, the shipping market is volatile and no assurance can be given that they will continue to be accurate at any time in the future. Moreover, there are legal uncertainties involved in determining whether the income derived from time-chartering activities constitutes rental income or income derived from the performance of services. In Tidewater Inc. v. United States , 565 F.3d 299 (5th Cir. 2009), the Fifth Circuit held that 58 income derived from certain time-chartering activities should be treated as rental income rather than services income for purposes of a provision of the Code relating to foreign sales corporations. In that case, the Fifth Circuit did not address the definition of passive income or the PFIC rules; however, the reasoning of the case could have implications as to how the income from a time charter would be classified under such rules. If the reasoning of this case were extended to the PFIC context, the gross income we derive or are deemed to derive from our time-chartering activities may be treated as rental income, and we would likely be treated as a PFIC. In published guidance, the Internal Revenue Service, or IRS, stated that it disagreed with the holding in Tidewater , and specified that time charters similar to those at issue in the case should be treated as service contracts. We have not sought, and we do not expect to seek, an IRS ruling on the treatment of income generated from our time-chartering activities, and the opinion of our counsel is not binding on the IRS or any court. As a result, the IRS or a court could disagree with our position. No assurance can be given that this result will not occur. In addition, although we intend to conduct our affairs in a manner to avoid, to the extent possible, being classified as a PFIC with respect to any taxable year, we cannot assure you that the nature of our operations will not change in the future, or that we will not be a PFIC in the future. If the IRS were to find that we are or have been a PFIC for any taxable year (and regardless of whether we remain a PFIC for any subsequent taxable year), our U.S. unitholders would face adverse U.S. federal income tax consequences. See Material U.S. Federal Income Tax ConsiderationsU.S. Federal Income Taxation of U.S. HoldersPFIC Status and Significant Tax Consequences for a more detailed discussion of the U.S. federal income tax consequences to U.S. unitholders if we are treated as a PFIC. We may have to pay tax on U.S.-source income, which will reduce our cash flow. Under the Code, the U.S. source gross transportation income of a ship-owning or chartering corporation, such as ourselves, is subject to a 4% U.S. federal income tax without allowance for deduction, unless that corporation qualifies for exemption from tax under a tax treaty or Section 883 of the Code and the Treasury Regulations promulgated thereunder. U.S. source gross transportation income consists of 50% of the gross shipping income that is attributable to transportation that begins or ends, but that does not both begin and end, in the United States. For 2013, GasLog did not have any U.S. source gross transportation income. We may not qualify for the exemption from U.S. federal income tax under Section 883. Even if we do not qualify, we do not currently expect any resulting U.S. federal income tax liability to be material or materially reduce the earnings available for distribution to our unitholders. For a more detailed discussion, see the section entitled BusinessTaxation of the PartnershipUnited States. You may be subject to income tax in one or more non-U.S. jurisdictions as a result of owning our common units if, under the laws of any such jurisdiction, we are considered to be carrying on business there. Such laws may require you to file a tax return with, and pay taxes to, those jurisdictions. We intend to conduct our affairs and cause each of our subsidiaries to operate its business in a manner that minimizes income taxes imposed upon us and our subsidiaries. Furthermore, we intend to conduct our affairs and cause each of our subsidiaries to operate its business in a manner that minimizes the risk that unitholders may be treated as having a permanent establishment or taxable presence in a jurisdiction where we or our subsidiaries conduct activities simply by virtue of their ownership of our common units. However, because we are organized as a partnership, there is a risk in some jurisdictions that our activities or the activities of our subsidiaries may rise to the level of a taxable presence that is attributed to our unitholders for tax purposes. If you are attributed such a taxable presence in a jurisdiction, you may be required to file a tax return with, and to pay tax in, that jurisdiction based on your allocable share of our income. In addition, we may be required to obtain information from you in the event a tax authority requires such information to submit a tax return. We may be required to reduce distributions to you on account of any tax withholding obligations imposed upon us by that jurisdiction in respect of such allocation to you. The United 59 States may not allow a tax credit for any foreign income taxes that you directly or indirectly incur by virtue of an investment in us. The ratio of dividend income to distributions on our common units is subject to business, economic and other uncertainties as well as tax reporting positions with which the IRS may disagree, which could result in a higher ratio of dividend income to distributions and adversely affect the value of our common units. We estimate that approximately 60% of the total cash distributions made to a purchaser of common units in this offering who owns those units from the date of this offering through the period ending December 31, 2017 will constitute dividend income for U.S. tax purposes. The remaining portion of the distributions will be treated first as a nontaxable return of capital to the extent of the purchasers tax basis in its common units and thereafter as capital gain. These estimates are based on certain assumptions that are subject to business, economic, regulatory, competitive and political uncertainties beyond our control. In addition, these estimates are based on current U.S. federal income tax law and tax reporting positions that we will adopt and with which the IRS could disagree. As a result of these uncertainties, these estimates may be incorrect and the actual percentage of total cash distributions that will constitute dividend income could be higher, and any difference could adversely affect the value of the common units. See Material U.S. Federal Income Tax ConsiderationsU.S. Federal Income Taxation of U.S. HoldersRatio of Dividend Income to Distributions. 60 FORWARD-LOOKING STATEMENTS Statements included in this prospectus which are not historical facts (including statements concerning plans and objectives of management for future operations or economic performance, or assumptions related thereto) are forward-looking statements. The disclosure and analysis set forth in this prospectus includes assumptions, expectations, projections, intentions and beliefs about future events in a number of places, particularly in relation to our operations, cash flows, financial position, plans, strategies, business prospects, changes and trends in our business and the markets in which we operate. These statements are intended as forward-looking statements. In some cases, predictive, future-tense or forward-looking words such as believe, intend, anticipate, estimate, project, forecast, plan, potential, may, should, could and expect and similar expressions are intended to identify forward-looking statements, but are not the exclusive means of identifying such statements. In addition, we and our representatives may from time to time make other oral or written statements which are forward-looking statements, including in our periodic reports that we will file with the SEC, other information sent to our unitholders, and other written materials. Forward-looking statements include, but are not limited to, such matters as:  general LNG and LNG shipping market conditions and trends, including charter rates, ship values, factors affecting supply and demand, technological advancements and opportunities for the profitable operations of LNG carriers;  future supply of, and demand for, natural gas;  our ability to leverage GasLogs relationships and reputation in the shipping industry;  our ability to enter into time charters with our existing customers as well as new customers;  our contracted charter revenue;  our customers performance of their obligations under our time charters and other contracts;  future operating or financial results and future revenues and expenses;  our future financial condition and liquidity;  our ability to purchase vessels from GasLog in the future, including the GasLog Seattle , the Solaris , the six vessels recently acquired from BG Group (including the two vessels to be acquired pursuant to the Pending Vessel Acquisition) and Hull Nos. 2072, 2073, 2102 and 2103;  the ability to borrow under the sponsor credit facility;  our ability to obtain financing to fund capital expenditures, acquisitions and other corporate activities, funding by banks of their financial commitments, and our ability to meet our obligations under our credit facilities;  future, pending or recent acquisitions of ships or other assets, business strategy, areas of possible expansion and expected capital spending or operating expenses;  our ability to complete the Pending Vessel Acquisition and the New Credit Facility;  our expectations relating to making cash distributions on the units, including any increases in cash distributions, and our ability to make such distributions;  our ability to enter into shipbuilding contracts for newbuildings and our expectations about the availability of existing LNG carriers to purchase, as well as our ability to consummate any such acquisitions;  our expectations about the time that it may take to construct and deliver newbuildings and the useful lives of our ships;  acceptance of a vessel by its charterer;  number of off-hire days, drydocking requirements and insurance costs;  our anticipated general and administrative expenses;  fluctuations in currencies and interest rates;  our ability to maintain long-term relationships with major energy companies; 61  expiration dates and extensions of charters;  our fees and expenses payable under the amended ship management agreements, the administrative services agreement and the amended commercial management agreements;  the anticipated taxation of our partnership and distributions to our unitholders;  estimated future maintenance and replacement capital expenditures;  GasLogs ability to retain key employees and provide services to us;  future sales of our common units in the public market;  our ability to maximize the use of our ships, including the re-employment or disposal of ships no longer under time charter commitments;  environmental and regulatory conditions, including changes in laws and regulations or actions taken by regulatory authorities;  the expected cost of, and our ability to comply with, governmental regulations and maritime self-regulatory organization standards, as well as standard regulations imposed by our charterers applicable to our business;  requirements imposed by classification societies;  risks inherent in ship operation, including the discharge of pollutants;  availability of skilled labor, ship crews and management;  potential disruption of shipping routes due to accidents, political events, piracy or acts by terrorists;  potential liability from future litigation;  our business strategy and other plans and objectives for future operations; and  other factors discussed in the Risk Factors section of this prospectus. Many of these statements are based on our assumptions about factors that are beyond our ability to control or predict and are subject to risks and uncertainties that are described more fully in the Risk Factors section of this prospectus. Any of these factors or a combination of these factors could materially affect future results of operations and the ultimate accuracy of the forward-looking statements. Factors that might cause future results to differ include, but are not limited to, the following:  changes in law, governmental rules and regulations, or actions taken by regulatory authorities;  changes in economic and competitive conditions affecting our business;  potential liability from future litigation;  length and number of off-hire periods and dependence on affiliated managers; and  other factors discussed in the Risk Factors section of this prospectus. We caution that these and other forward-looking statements included in this prospectus represent our estimates and assumptions only as of the date of this prospectus and are not intended to give any assurance as to future results. Many of the forward-looking statements included in this prospectus are based on our assumptions about factors that are beyond our ability to control or predict. Assumptions, expectations, projections, intentions and beliefs about future events may, and often do, vary from actual results and these differences can be material. The reasons for this include the risks, uncertainties and factors described in the Risk Factors section of this prospectus. As a result, the forward-looking events discussed in this prospectus might not occur and our actual results may differ materially from those anticipated in the forward-looking statements. Accordingly, you should not unduly rely on any forward-looking statements. We undertake no obligation to update or revise any forward-looking statements contained in this prospectus, whether as a result of new information, future events, a change in our views or expectations or otherwise. New factors emerge from time to time, and it is not possible for us to predict all of these factors. Further, we cannot assess the impact of each such factor on our business or the extent to which any factor, or combination of factors, may cause actual results to be materially different from those contained in any forward-looking statement. 62 USE OF PROCEEDS We expect to receive net proceeds of approximately $135.99 million from the sale of common units offered by this prospectus (including $2.85 million from the sale of general partner units to our general partner to maintain its 2.0% interest in us) and after deducting underwriting discounts and commissions and estimated offering expenses payable by us. We expect to receive additional net proceeds of approximately $20.52 million if the underwriters option to acquire additional common units is exercised in full which includes an additional $0.43 million from our general partners related capital contribution. In connection with the Pending Vessel Acquisition, we expect to pay $111.0 million of the net proceeds (after deducting underwriting discounts and estimated expenses and including amounts payable by the general partner to retain its 2.0% interest in us) of this offeringthe difference between the $328.0 million aggregate purchase price of the Pending Vessel Acquisition and the $217.0 million of outstanding indebtedness under the Citibank Facility that we expect to assumeto GasLog Carriers, a direct subsidiary of GasLog, which controls us through its ownership of our general partner. Pursuant to the Pending Vessel Acquisition, we will purchase 100% of the ownership interests in GAS-sixteen Ltd. and GAS-seventeen Ltd., the entities that own the Methane Rita Andrea and the Methane Jane Elizabeth , respectively. The Methane Rita Andrea and the Methane Jane Elizabeth are modern LNG carriers built in 2006, each with a capacity of 145,000 cubic meters. For further discussion, see SummaryPending Vessel Acquisition. We expect to use approximately $24.99 million of the remaining net proceeds of this offering (or $45.50 million if the underwriters option to acquire additional common units is exercised in full) to repay indebtedness outstanding under the Citibank Facility. In the event that the Pending Vessel Acquisition is not consummated, the net proceeds from this offering will be used for general partnership purposes. The Citibank Facility bears interest at a rate of LIBOR plus a margin and the applicable tranches mature in April 2016. At June 30, 2014, the six month LIBOR plus applicable spread on the Citibank Facility was 2.83%. See Managements Discussion and Analysis of Financial Condition and Results of OperationsBorrowing ActivitiesVessel Financing Agreements for a description of this credit facility. Borrowings under this facility were used to finance the construction of the vessels to be acquired pursuant to the Pending Vessel Acquisition. An affiliate of Citigroup Global Markets Inc. is a lender under the Citibank Facility and will receive a portion of the proceeds of this offering. Accordingly, this offering is being made in compliance with Rule 5121 of FINRA. See Underwriting (Conflicts of Interest). 63 CASH AND CAPITALIZATION The following table shows (a) cash and cash equivalents and (b) capitalization as of June 30, 2014 on an:  actual basis;  as adjusted basis, giving effect to scheduled principal payments totaling $2.77 million during the period July 1, 2014 to September 1, 2014, and to a cash distribution of $4.13 million, or $0.20604 per unit, which was paid to the unitholders of record on August 11, 2014;  as further adjusted basis, giving effect to (i) the issuance and sale of common units in this offering at a public offering price of $31.00 per unit and the capital contribution by our general partner to maintain its 2.0% general partner interest in us, assuming no exercise of the underwriters option to purchase additional units, resulting in net proceeds of approximately $135.99 million (after deducting underwriting discounts and commissions of $5.58 million and estimated offering expenses of $0.78 million), (ii) the Pending Vessel Acquisition, including the assumption of related debt outstanding under the Citibank Facility, and (iii) the prepayment of approximately $24.99 million due under the Citibank Facility in connection with the Pending Vessel Acquisition. This table does not give effect to borrowing under the New Credit Facility to refinance our existing debt and the Citibank Facility. This table is derived from and should be read together with the condensed combined and consolidated financial statements of GasLog Partners LP and the accompanying notes contained elsewhere in this prospectus. You should also read this table in conjunction with Managements Discussion and Analysis of Financial Condition and Results of Operations. As of June 30, 2014 Actual As Adjusted As FurtherAdjusted (dollars in thousands) CASH Cash and cash equivalents $ 52,570 $ 45,669 $ 45,669 CAPITALIZATION Debt: GasLog Shanghai and GasLog Santiago Facility 252,448 250,443 250,443 GasLog Sydney Facility 48,991 48,226 48,226 Citibank Facility   192,013 Unamortized deferred loan issuance costs (4,824 ) (4,824 ) (4,824 ) Total debt 296,615 293,845 485,858 Partners Capital: Common unitholders: 9,822,358 units issued and outstanding as of June 30, 2014 and as adjusted and 14,322,358 units issued and outstanding as further adjusted 189,588 187,564 320,704 Subordinated unitholders: 9,822,358 units issued and outstanding as of June 30, 2014, as adjusted and as further adjusted 94,872 92,848 92,848 General partner: 400,913 units issued and outstanding as of June 30, 2014 and as adjusted and 492,750 units issued and outstanding as further adjusted 3,876 3,793 6,640 Total Partners Capital 288,336 284,205 420,192 Total capitalization $ 584,951 $ 578,050 $ 906,050 (1) All of our outstanding debt has been incurred by our vessel owning subsidiaries. It is secured by our vessels and guaranteed by GasLog and GasLog Carriers Ltd., an intermediate holding company for GasLog. See Managements Discussion and Analysis of Financial Condition and Results of OperationsLiquidity and Capital Resources. 64 PRICE RANGE OF OUR COMMON UNITS Our common units started trading on the New York Stock Exchange under the symbol GLOP on May 7, 2014. The following table sets forth the high and low closing sale prices for the common units since the date of listing for the periods indicated. Price Range High Low Second Quarter 2014 (May 7, 2014 to June 30, 2014) $ 36.39 $ 26.11 May 2014 (May 7, 2014 to May 31, 2014) 26.96 26.11 June 2014 36.39 27.95 July 2014 36.91 32.30 August 2014 34.09 31.82 September 2014 (September 1, 2014 to September 23, 2014) 33.30 30.00 65 OUR CASH DISTRIBUTION POLICY AND RESTRICTIONS ON DISTRIBUTIONS You should read the following discussion of our cash distribution policy and restrictions on distributions in conjunction with specific assumptions included in this section. In addition, you should read Forward-Looking Statements and Risk Factors for information regarding statements that do not relate strictly to historical or current facts and certain risks inherent in our business. General Rationale for Our Cash Distribution Policy Our cash distribution policy reflects a judgment that our unitholders are better served by our distributing our available cash (after deducting expenses, including estimated maintenance and replacement capital expenditures and reserves) rather than retaining it, because we believe we will generally finance any expansion capital expenditures from external financing sources. Our cash distribution policy is consistent with the terms of our partnership agreement, which requires that we distribute all of our available cash quarterly (after deducting expenses, including estimated maintenance and replacement capital expenditures and reserves). Limitations on Cash Distributions and Our Ability to Change Our Cash Distribution Policy There is no guarantee that unitholders will receive quarterly distributions from us. Our distribution policy is subject to certain restrictions and may be changed at any time, including:  Our unitholders have no contractual or legal right to receive distributions unless there is available cash at the end of each quarter as defined in our partnership agreement. The determination of available cash is subject to the broad discretion of our board of directors to establish reserves and other limitations.  We are subject to restrictions on distributions under our financing agreements. Our financing agreements contain material financial tests and covenants that must be satisfied in order to pay distributions. If we are unable to satisfy the restrictions included in any of our financing agreements or are otherwise in default under any of those agreements, as a result of our debt levels or otherwise, we will not be able to make cash distributions to you, notwithstanding our stated cash distribution policy. These financial tests and covenants are described in this prospectus in Managements Discussion and Analysis of Financial Condition and Results of OperationsLiquidity and Capital Resources.  We are required to make substantial capital expenditures to maintain and replace our fleet. These expenditures may fluctuate significantly over time, particularly as our vessels near the end of their useful lives. In order to minimize these fluctuations, our partnership agreement requires us to deduct estimated, as opposed to actual, maintenance and replacement capital expenditures from the amount of cash that we would otherwise have available for distribution to our unitholders. In years when estimated maintenance and replacement capital expenditures are higher than actual maintenance and replacement capital expenditures, the amount of cash available for distribution to unitholders will be lower than if actual maintenance and replacement capital expenditures were deducted.  Although our partnership agreement requires us to distribute all of our available cash, our partnership agreement, including provisions contained therein requiring us to make cash distributions, may be amended. During the subordination period, with certain exceptions, our partnership agreement may not be amended without the approval of non-affiliated common unitholders. After the subordination period has ended, our partnership agreement can be amended with the approval of a majority of the outstanding common units. GasLog will own common units representing a 0.66% ownership interest in us and all of our subordinated units outstanding immediately after the closing of this offering. See The Partnership AgreementAmendment of the Partnership Agreement.  Even if our cash distribution policy is not modified or revoked, the amount of distributions we pay under our cash distribution policy and the decision to make any distribution is 66 period distributions on equity issued, to finance the construction projects described in the immediately preceding bullet; less  all of our operating expenditures (which includes estimated maintenance and replacement capital expenditures and is further described below; including our proportionate share of operating expenditures by any subsidiaries we do not wholly own); less  the amount of cash reserves (including our proportionate share of cash reserves for any subsidiaries we do not wholly own) established by our board of directors to provide funds for future operating expenditures; less  any cash loss realized on dispositions of assets acquired using investment capital expenditures; less  all working capital borrowings (including our proportionate share of working capital borrowings by any subsidiaries we do not wholly own) not repaid within twelve months after having been incurred. If a working capital borrowing, which increases operating surplus, is not repaid during the twelve-month period following the borrowing, it will be deemed repaid at the end of such period, thus decreasing operating surplus at such time. When such working capital borrowing is in fact repaid, it will not be treated as a reduction in operating surplus because operating surplus will have been previously reduced by the deemed repayment. As described above, operating surplus includes a provision that will enable us, if we choose, to distribute as operating surplus up to $19.0 million of cash we receive in the future from non-operating sources, such as asset sales, issuances of securities and long-term borrowings, that would otherwise be distributed as capital surplus. In addition, the effect of including, as described above, certain cash distributions on equity securities or interest payments on debt in operating surplus would be to increase operating surplus by the amount of any such cash distributions or interest payments. As a result, we may also distribute as operating surplus up to the amount of any such cash distributions or interest payments we receive from non-operating sources. Operating expenditures generally means all of our cash expenditures, including but not limited to taxes, employee and director compensation, reimbursement of expenses to our general partner, repayment of working capital borrowings, debt service payments and payments made under any interest rate, currency or commodity hedge contracts (provided that payments made in connection with the termination of any hedge contract prior to the expiration of its specified termination date be included in operating expenditures in equal quarterly installments over the remaining scheduled life of such hedge contract), provided that operating expenditures will not include:  deemed repayments of working capital borrowings deducted from operating surplus pursuant to the last bullet point of the definition of operating surplus above when such repayment actually occurs;  payments (including prepayments and payment penalties) of principal of and premium on indebtedness, other than working capital borrowings;  expansion capital expenditures, investment capital expenditures or actual maintenance and replacement capital expenditures (which are discussed in further detail under Capital Expenditures below);  payment of transaction expenses (including taxes) relating to interim capital transactions; or  distributions to partners. Capital Expenditures For purposes of determining operating surplus, capital expenditures are classified as either maintenance and replacement capital expenditures, expansion capital expenditures or investment capital expenditures. Maintenance and replacement capital expenditures are those capital expenditures required to maintain, over the long-term, the operating capacity of or the revenue generated by our capital assets. 69 Expansion capital expenditures are those capital expenditures that increase the operating capacity of or the revenue generated by our capital assets. To the extent, however, that capital expenditures associated with acquiring a new vessel or improving an existing vessel increase the revenues or the operating capacity of our fleet, those capital expenditures would be classified as expansion capital expenditures. Investment capital expenditures are those capital expenditures that are neither maintenance and replacement capital expenditures nor expansion capital expenditures. Investment capital expenditures largely will consist of capital expenditures made for investment purposes. Examples of investment capital expenditures include traditional capital expenditures for investment purposes, such as purchases of equity securities, as well as other capital expenditures that might be made in lieu of such traditional investment capital expenditures, such as the acquisition of a capital asset for investment purposes. Examples of maintenance and replacement capital expenditures include capital expenditures associated with drydocking, modifying an existing vessel or acquiring a new vessel, to the extent such expenditures are incurred to maintain the operating capacity of or the revenue generated by our fleet. Maintenance and replacement capital expenditures also include interest (and related fees) on debt incurred and distributions on equity issued (including the amount of any incremental distributions made to the holders of our incentive distribution rights) to finance the acquisition or construction of a replacement vessel and paid in respect of the construction period. We define construction period as the period beginning on the date that we enter into a binding acquisition or construction contract and ending on the earlier of the date that the replacement vessel commences commercial service or the date that the replacement vessel is abandoned or disposed of. Debt incurred to pay or equity issued to fund construction period interest payments, and distributions on such equity (including the amount of any incremental distributions made to the holders of our incentive distribution rights) are also considered maintenance and replacement capital expenditures. Because our maintenance and replacement capital expenditures can be very large and vary significantly in timing, the amount of our actual maintenance and replacement capital expenditures may differ substantially from period to period. In order to avoid these fluctuations having a similar effect on operating surplus, adjusted operating surplus and available cash for distribution to our unitholders, our partnership agreement requires that an amount equal to an estimate of the average quarterly maintenance and replacement capital expenditures necessary to maintain the operating capacity of or the revenue generated by our capital assets over the long term be subtracted from operating surplus each quarter, as opposed to the actual amounts spent. In our partnership agreement, we refer to these estimated maintenance and replacement capital expenditures to be subtracted from operating surplus as estimated maintenance capital expenditures. The amount of estimated maintenance and replacement capital expenditures deducted from operating surplus is subject to review and change by our board of directors at least once a year, provided that any change must be approved by our conflicts committee. The estimate is made at least annually and whenever an event occurs that is likely to result in a material adjustment to the amount of our maintenance and replacement capital expenditures, such as a major acquisition or the introduction of new governmental regulations that will affect our fleet. For purposes of calculating operating surplus, any adjustment to this estimate will be prospective only. For a discussion of the amounts we have allocated toward estimated maintenance and replacement capital expenditures, see Our Cash Distribution Policy and Restrictions on Distributions. The use of estimated maintenance and replacement capital expenditures in calculating operating surplus has the following effects:  it reduces the risk that actual maintenance and replacement capital expenditures in any one quarter will be large enough to make operating surplus less than the minimum quarterly distribution to be paid on all the units for that quarter and subsequent quarters;  it may reduce the need for us to borrow to pay distributions;  it may make it more difficult for us to raise our distribution above the minimum quarterly distribution and pay incentive distributions to GasLog; and 70  it reduces the likelihood that a large maintenance and replacement capital expenditure in a period will prevent GasLog from being able to convert some or all of its subordinated units into common units since the effect of an estimate is to spread the expected expense over several periods, mitigating the effect of the actual payment of the expenditure on any single period. Definition of Capital Surplus Capital surplus generally will be generated only by:  borrowings other than working capital borrowings;  sales of debt and equity securities; and  sales or other dispositions of assets for cash, other than inventory, accounts receivable and other current assets sold in the ordinary course of business or non-current assets sold as part of normal retirements or replacements of assets. Characterization of Cash Distributions We treat all available cash distributed as coming from operating surplus until the sum of all available cash distributed since we began operations equals the operating surplus as of the most recent date of determination of available cash. We treat any amount distributed in excess of operating surplus, regardless of its source, as capital surplus. As described above, operating surplus does not reflect actual cash on hand that is available for distribution to our unitholders. For example, it includes a provision that enables us, if we choose, to distribute as operating surplus up to $19.0 million of cash we receive in the future from non-operating sources, such as asset sales, issuances of securities and long-term borrowings, that would otherwise be distributed as capital surplus. We do not anticipate that we will make any distributions from capital surplus. Subordination Period General During the subordination period, which we define below, the common units will have the right to receive distributions of available cash from operating surplus in an amount equal to the minimum quarterly distribution of $0.375 per unit, plus any arrearages in the payment of the minimum quarterly distribution on the common units from prior quarters, before any distributions of available cash from operating surplus may be made on the subordinated units. Distribution arrearages do not accrue on the subordinated units. The purpose of the subordinated units is to increase the likelihood that during the subordination period there will be available cash from operating surplus to be distributed on the common units. Definition of Subordination Period The subordination period will extend until the second business day following the distribution of available cash from operating surplus in respect of any quarter, ending on or after March 31, 2017, that each of the following tests are met:  distributions of available cash from operating surplus on each of the outstanding common units and subordinated units equaled or exceeded the sum of the minimum quarterly distribution for each of the three consecutive four-quarter periods immediately preceding that date;  the adjusted operating surplus (as defined below) generated during each of the three consecutive, non-overlapping four-quarter periods immediately preceding that date equaled or exceeded the sum of the minimum quarterly distributions on all of the outstanding common units and subordinated units during those periods on a fully diluted weighted average basis and the related distribution on the 2.0% general partner interest during those periods; and 71  there are no outstanding arrearages in payment of the minimum quarterly distribution on the common units. If the unitholders remove our general partner without cause, the subordination period will end before March 31, 2017. For purposes of determining whether the tests in the bullets above have been met, the three consecutive, non-overlapping four-quarter periods for which the determination is being made may include one or more quarters with respect to which arrearages in the payment of the minimum quarterly distribution on the common units have accrued, provided that all such arrearages have been repaid prior to the end of each such four-quarter period. If the expiration of the subordination period occurs as a result of us having met the tests described above, each outstanding subordinated unit will convert into one common unit and will then participate pro rata with the other common units in distributions of available cash. Definition of Adjusted Operating Surplus Adjusted operating surplus for any period generally means:  operating surplus generated with respect to that period (excluding any amounts attributable to the item described in the first bullet point under Operating Surplus and Capital SurplusDefinition of Operating Surplus above); less  the amount of any net increase in working capital borrowings (including our proportionate share of any changes in working capital borrowings of any subsidiaries we do not wholly own) with respect to that period; less  the amount of any net reduction in cash reserves for operating expenditures (including our proportionate share of cash reserves of any subsidiaries we do not wholly own) over that period not relating to an operating expenditure made during that period; plus  the amount of any net decrease in working capital borrowings (including our proportionate share of any changes in working capital borrowings of any subsidiaries we do not wholly own) with respect to that period; plus  the amount of any net increase in cash reserves for operating expenditures (including our proportionate share of cash reserves of any subsidiaries we do not wholly own) over that period required by any debt instrument for the repayment of principal, interest or premium; plus  the amount of any net decrease made in subsequent periods to cash reserves for operating expenditures initially established with respect to such period to the extent such decrease results in a reduction in adjusted operating surplus in subsequent periods. Adjusted operating surplus is intended to reflect the cash generated from operations during a particular period and therefore excludes net increases in working capital borrowings and net drawdowns of reserves of cash generated in prior periods. Effect of Removal of Our General Partner on the Subordination Period If the unitholders remove our general partner other than for cause and units held by our general partner and its affiliates are not voted in favor of such removal:  the subordination period will end and each subordinated unit will immediately convert into one common unit and will then participate pro rata with the other common units in distributions of available cash;  any existing arrearages in payment of the minimum quarterly distribution on the common units will be extinguished; and  our general partner will have the right to convert its general partner interest into common units or to receive cash in exchange for that interest. 72 Distributions of Available Cash From Operating Surplus During the Subordination Period We will make distributions of available cash from operating surplus for any quarter during the subordination period in the following manner:  first , 98.0% to the common unitholders, pro rata, and 2.0% to our general partner, until we distribute for each outstanding common unit an amount equal to the minimum quarterly distribution for that quarter;  second , 98.0% to the common unitholders, pro rata, and 2.0% to our general partner, until we distribute for each outstanding common unit an amount equal to any arrearages in payment of the minimum quarterly distribution on the common units for any prior quarters during the subordination period;  third, 98.0% to the subordinated unitholders, pro rata, and 2.0% to our general partner, until we distribute for each subordinated unit an amount equal to the minimum quarterly distribution for that quarter; and  thereafter, in the manner described in General Partner Interest and Incentive Distribution Rights below. The preceding paragraph is based on the assumption that our general partner maintains its 2.0% general partner interest and that we do not issue additional classes of equity securities. Distributions of Available Cash From Operating Surplus After the Subordination Period We will make distributions of available cash from operating surplus for any quarter after the subordination period in the following manner:  first, 98.0% to all unitholders, pro rata, and 2.0% to our general partner, until we distribute for each outstanding unit an amount equal to the minimum quarterly distribution for that quarter; and  thereafter, in the manner described in General Partner Interest and Incentive Distribution Rights below. The preceding paragraph is based on the assumption that our general partner maintains its 2.0% general partner interest and that we do not issue additional classes of equity securities. General Partner Interest Our partnership agreement provides that our general partner initially will be entitled to 2.0% of all distributions that we make prior to our liquidation. Our general partner has the right, but not the obligation, to contribute a proportionate amount of capital to us to maintain its 2.0% general partner interest if we issue additional units. Our general partners 2.0% interest, and the percentage of our cash distributions to which it is entitled, will be proportionately reduced if we issue additional units in the future and our general partner does not contribute a proportionate amount of capital to us in order to maintain its 2.0% general partner interest. Our general partner will be entitled to make a capital contribution in order to maintain its 2.0% general partner interest in the form of the contribution to us of common units based on the current market value of the contributed common units. Incentive Distribution Rights Incentive distribution rights represent the right to receive an increasing percentage of quarterly distributions of available cash from operating surplus after the minimum quarterly distribution and the target distribution levels have been achieved. GasLog currently holds the incentive distribution rights. The incentive distribution rights may be transferred separately from any other interests, subject to restrictions in the partnership agreement. Except for transfers of incentive distribution rights to an affiliate or another entity as part of a merger or consolidation with or into, or sale of substantially all of the assets to, such entity, the approval of a majority of our common units (excluding common units held by our general partner and its affiliates), voting separately as a class, 73 generally is required for a transfer of the incentive distribution rights to a third party prior to March 31, 2019. See The Partnership AgreementTransfer of Incentive Distribution Rights. Any transfer by GasLog of the incentive distribution rights would not change the percentage allocations of quarterly distributions with respect to such rights. If for any quarter:  we have distributed available cash from operating surplus to the common and subordinated unitholders in an amount equal to the minimum quarterly distribution; and  we have distributed available cash from operating surplus on outstanding common units in an amount necessary to eliminate any cumulative arrearages in payment of the minimum quarterly distribution; then, we will distribute any additional available cash from operating surplus for that quarter among the unitholders and our general partner in the following manner:  first, 98.0% to all unitholders, pro rata, and 2.0% to our general partner, until each unitholder receives a total of $0.43125 per unit for that quarter (the first target distribution);  second, 85.0% to all unitholders, pro rata, 2.0% to our general partner and 13.0% to the holders of the incentive distribution rights, pro rata, until each unitholder receives a total of $0.46875 per unit for that quarter (the second target distribution);  third, 75.0% to all unitholders, pro rata, 2.0% to our general partner and 23.0% to the holders of the incentive distribution rights, pro rata, until each unitholder receives a total of $0.5625 per unit for that quarter (the third target distribution); and  thereafter, 50.0% to all unitholders, pro rata, 2.0% to our general partner and 48.0% to the holders of the incentive distribution rights, pro rata. In each case, the amount of the target distribution set forth above is exclusive of any distributions to common unitholders to eliminate any cumulative arrearages in payment of the minimum quarterly distribution. The percentage interests set forth above assume that our general partner maintains its 2.0% general partner interest and that we do not issue additional classes of equity securities. Percentage Allocations of Available Cash From Operating Surplus The following table illustrates the percentage allocations of the additional available cash from operating surplus among the unitholders, our general partner and the holders of the incentive distribution rights up to the various target distribution levels. The amounts set forth under Marginal Percentage Interest in Distributions are the percentage interests of the unitholders, our general partner and the holders of the incentive distribution rights in any available cash from operating surplus we distribute up to and including the corresponding amount in the column Total Quarterly Distribution Target Amount, until available cash from operating surplus we distribute reaches the next target distribution level, if any. The percentage interests shown for the unitholders, our general partner and the holders of the incentive distribution rights for the minimum quarterly distribution are also applicable to quarterly distribution amounts that are less than the minimum quarterly distribution. The percentage interests shown for our general partner include its 2.0% general partner interest only and assume that our general partner has contributed any capital necessary to maintain its 2.0% general partner interest. 74 Marginal Percentage Interest in Distributions Total QuarterlyDistributionTarget Amount Unitholders GeneralPartner Holders ofIDRs Minimum Quarterly Distribution $ 0.375 98.0 % 2.0 % 0 % First Target Distribution up to $ 0.43125 98.0 % 2.0 % 0 % above $ 0.43125 Second Target Distribution up to $ 0.46875 85.0 % 2.0 % 13.0 % above $ 0.46875 Third Target Distribution up to $ 0.5625 75.0 % 2.0 % 23.0 % Thereafter above $ 0.5625 50.0 % 2.0 % 48.0 % GasLogs Right to Reset Incentive Distribution Levels GasLog, as the initial holder of our incentive distribution rights, has the right under our partnership agreement to elect to relinquish the right of the holders of our incentive distribution rights to receive incentive distribution payments based on the initial cash target distribution levels and to reset, at higher levels, the minimum quarterly distribution amount and cash target distribution levels upon which the incentive distribution payments to GasLog would be set. GasLogs right to reset the minimum quarterly distribution amount and the cash target distribution levels upon which the incentive distributions payable to GasLog are based may be exercised, without approval of our unitholders or the conflicts committee of our board of directors, at any time when there are no subordinated units outstanding and we have made cash distributions to the holders of the incentive distribution rights at the highest level of incentive distribution for each of the prior four consecutive fiscal quarters. If at the time of any election to reset the minimum quarterly distribution amount and the cash target distribution levels GasLog and its affiliates are not the holders of a majority of the incentive distribution rights, then any such election to reset shall be subject to the prior written concurrence of our board of directors that the conditions described in the immediately preceding sentence have been satisfied. The reset minimum quarterly distribution amount and cash target distribution levels will be higher than the minimum quarterly distribution amount and the cash target distribution levels prior to the reset such that there will be no incentive distributions paid under the reset cash target distribution levels until cash distributions per unit following this event increase as described below. We anticipate that GasLog would exercise this reset right in order to facilitate acquisitions or internal growth projects that would otherwise not be sufficiently accretive to cash distributions per common unit, taking into account the existing levels of incentive distribution payments being made to GasLog. In connection with the resetting of the minimum quarterly distribution amount and the cash target distribution levels and the corresponding relinquishment by GasLog of incentive distribution payments based on the cash target distribution levels prior to the reset, GasLog will be entitled to receive a number of newly issued common units based on a predetermined formula described below that takes into account the cash parity value of the average cash distributions related to the incentive distribution rights received by GasLog for the two quarters prior to the reset event as compared to the average cash distributions per common unit during this period. We will also issue an additional amount of general partner units in order to maintain the general partners ownership interest in us relative to the issuance of the additional common units. The number of common units that GasLog would be entitled to receive from us in connection with a resetting of the minimum quarterly distribution amount and the cash target distribution levels then in effect would be equal to (x) the average amount of cash distributions received by GasLog in respect of its incentive distribution rights during the two consecutive fiscal quarters ended immediately prior to the date of such reset election divided by (y) the average of the amount of cash distributed per common unit during each of these two quarters. The issuance of the additional common units will be conditioned upon approval of the listing or admission for trading of such common units by the national securities exchange on which the common units are then listed or admitted for trading. 75 Following a reset election, the minimum quarterly distribution amount will be reset to an amount equal to the average cash distribution amount per unit for the two fiscal quarters immediately preceding the reset election (such amount is referred to as the reset minimum quarterly distribution) and the cash target distribution levels will be reset to be correspondingly higher such that we would distribute all of our available cash from operating surplus for each quarter thereafter as follows:  first, 98.0% to all unitholders, pro rata, and 2.0% to our general partner, until each unitholder receives an amount equal to 115.0% of the reset minimum quarterly distribution for that quarter;  second, 85.0% to all unitholders, pro rata, 2.0% to our general partner and 13.0% to the holders of the incentive distribution rights, pro rata, until each unitholder receives an amount per unit equal to 125.0% of the reset minimum quarterly distribution for that quarter;  third, 75.0% to all unitholders, pro rata, 2.0% to our general partner and 23.0% to the holders of the incentive distribution rights, pro rata, until each unitholder receives an amount per unit equal to 150.0% of the reset minimum quarterly distribution for that quarter; and  thereafter, 50.0% to all unitholders, pro rata, 2.0% to our general partner and 48.0% to the holders of the incentive distribution rights, pro rata. Assuming that it continues to hold a majority of our incentive distribution rights, GasLog will be entitled to cause the minimum quarterly distribution amount and the cash target distribution levels to be reset on more than one occasion, provided that it may not make a reset election except at a time when the holders of the incentive distribution rights have received incentive distributions for the prior four consecutive fiscal quarters based on the highest level of incentive distributions that the holders of incentive distribution rights are entitled to receive under our partnership agreement. Distributions From Capital Surplus How Distributions From Capital Surplus Will Be Made We will make distributions of available cash from capital surplus, if any, in the following manner:  first, 98.0% to all unitholders, pro rata, and 2.0% to our general partner, until the minimum quarterly distribution is reduced to zero, as described below;  second, 98.0% to the common unitholders, pro rata, and 2.0% to our general partner, until we distribute for each common unit an amount of available cash from capital surplus equal to any unpaid arrearages in payment of the minimum quarterly distribution on the common units; and  thereafter, we will make all distributions of available cash from capital surplus as if they were from operating surplus. The preceding paragraph is based on the assumption that our general partner maintains its 2.0% general partner interest and that we do not issue additional classes of equity securities. Effect of a Distribution from Capital Surplus The partnership agreement treats a distribution of capital surplus as the repayment of the consideration for the issuance of the units, which is a return of capital. Each time a distribution of capital surplus is made, the minimum quarterly distribution and the cash target distribution levels will be reduced in the same proportion as the distribution had to the fair market value of the common units prior to the announcement of the distribution. Because distributions of capital surplus will reduce the minimum quarterly distribution, after any of these distributions are made, it may be easier for GasLog to receive incentive distributions and for the subordinated units to convert into common units. However, any distribution of capital surplus before the minimum quarterly distribution is reduced to zero cannot be applied to the payment of the minimum quarterly distribution or any arrearages. 76 Once we reduce the minimum quarterly distribution and the cash target distribution levels to zero, we will then make all future distributions 50.0% to the holders of units, 2.0% to our general partner and 48.0% to the holders of the incentive distribution rights (initially, GasLog). The 2.0% interests shown for our general partner assumes that our general partner maintains its 2.0% general partner interest. Adjustment to the Minimum Quarterly Distribution and Target Distribution Levels In addition to adjusting the minimum quarterly distribution and cash target distribution levels to reflect a distribution of capital surplus, if we combine our units into fewer units or subdivide our units into a greater number of units, we will proportionately adjust:  the minimum quarterly distribution;  the cash target distribution levels; and  the initial unit price. For example, if a two-for-one split of the common and subordinated units should occur, the minimum quarterly distribution, the cash target distribution levels and the initial unit price would each be reduced to 50.0% of its initial level. If we combine our common units into a lesser number of units or subdivide our common units into a greater number of units, we will combine our subordinated units or subdivide our subordinated units, using the same ratio applied to the common units. We will not make any adjustment by reason of the issuance of additional units for cash or property. Distributions of Cash Upon Liquidation If we dissolve in accordance with the partnership agreement, we will sell or otherwise dispose of our assets in a process called liquidation. We will apply the proceeds of liquidation in the manner set forth below. If, as of the date three trading days prior to the announcement of the proposed liquidation, the average closing price for our common units for the preceding 20 trading days (or the current market price) is greater than the sum of:  any arrearages in payment of the minimum quarterly distribution on the common units for any prior quarters during the subordination period; plus  the initial unit price (less any prior capital surplus distributions and any prior cash distributions made in connection with a partial liquidation); then the proceeds of the liquidation will be applied as follows:  first, 98.0% to the common unitholders, pro rata, and 2.0% to our general partner, until we distribute for each outstanding common unit an amount equal to the current market price of our common units;  second, 98.0% to the subordinated unitholders, pro rata, and 2.0% to our general partner, until we distribute for each subordinated unit an amount equal to the current market price of our common units; and  thereafter, 50.0% to all unitholders, pro rata, 48.0% to holders of incentive distribution rights and 2.0% to our general partner. If, as of the date three trading days prior to the announcement of the proposed liquidation, the current market price of our common units is equal to or less than the sum of:  any arrearages in payment of the minimum quarterly distribution on the common units for any prior quarters during the subordination period; plus  the initial unit price (less any prior capital surplus distributions and any prior cash distributions made in connection with a partial liquidation); then the proceeds of the liquidation will be applied as follows: 77  first, 98.0% to the common unitholders, pro rata, and 2.0% to our general partner, until we distribute for each outstanding common unit an amount equal to the initial unit price (less any prior capital surplus distributions and any prior cash distributions made in connection with a partial liquidation);  second, 98.0% to the common unitholders, pro rata, and 2.0% to our general partner, until we distribute for each outstanding common unit an amount equal to any arrearages in payment of the minimum quarterly distribution on the common units for any prior quarters during the subordination period;  third, 98.0% to the subordinated unitholders, pro rata, and 2.0% to our general partner, until we distribute for each outstanding subordinated unit an amount equal to the initial unit price (less any prior capital surplus distributions and any prior cash distributions made in connection with a partial liquidation); and  thereafter, 50.0% to all unitholders, pro rata, 48.0% to holders of incentive distribution rights and 2.0% to our general partner. The immediately preceding paragraph is based on the assumption that our general partner maintains its 2.0% general partner interest and that we do not issue additional classes of equity securities. 78 SELECTED HISTORICAL FINANCIAL AND OPERATING DATA The following table presents, in each case for the periods and as of the dates indicated, selected historical financial and operating data. Our historical combined and consolidated financial statements were prepared on the basis that the acquisition of our initial fleet constituted a reorganization of companies under common control. The selected historical financial data as of and for the years ended December 31, 2012 and 2013 has been derived from the audited combined and consolidated financial statements of GasLog Partners LP, and the selected historical financial data as of June 30, 2014 and for the six month periods ended June 30, 2013 and 2014 has been derived from the interim unaudited condensed combined and consolidated financial statements of GasLog Partners LP. The financial statements have been prepared in accordance with International Financial Reporting Standards, or IFRS, as issued by the International Accounting Standards Board, or the IASB, which are included elsewhere in this prospectus. The Pending Vessel Acquisition will be accounted for as a reorganization of companies under common control. Beginning with the first quarter following the completion of the Pending Vessel Acquisition, the Partnerships historical results will be retroactively restated to reflect the historical results of the Methane Rita Andrea and Methane Jane Elizabeth during the periods they were owned by GasLog. The following financial data should be read in conjunction with Managements Discussion and Analysis of Financial Condition and Results of Operations, the historical combined and consolidated financial statements of GasLog Partners LP, the interim unaudited condensed combined and consolidated financial statements, and the notes thereto included elsewhere in this prospectus. The results of operations reflect operations of the GasLog Shanghai, the GasLog Santiago and the GasLog Sydne y, which commenced operations under their respective charters from January 2013, March 2013 and May 2013, respectively. Our results of operations, cash flows and financial conditions could differ from those that would have resulted if we operated autonomously or as an entity independent of GasLog in the periods prior to our IPO for which historical financial data is presented below, and such data may not be indicative of our future operating results or financial performance. Year EndedDecember 31, Six Months EndedJune 30, 2012 2013 2013 2014 (dollars in thousands) Statement of Profit or Loss: Revenues $  $ 64,143 $ 21,735 $ 41,717 Vessel operating costs  (13,097 ) (4,983 ) (7,946 ) Depreciation  (12,238 ) (4,129 ) (7,967 ) General and administrative expenses (30 ) (1,525 ) (661 ) (1,707 ) (Loss)/profit from operations (30 ) 37,283 11,962 24,097 Financial costs (1 ) (12,133 ) (4,117 ) (10,229 ) Financial income 110 32 16 9 (Loss)/gain on interest rate swaps (940 ) 1,036 2,747 (3,616 ) Total other expense (831 ) (11,065 ) (1,354 ) (13,836 ) (Loss)/profit for the year/period $ (861 ) $ 26,218 $ 10,608 $ 10,261 Earnings per unit for the period May 12, 2014to June 30, 2014, Basic and Diluted: Common unit    0.21 Subordinated unit    0.18 General partner unit    0.19 79 As ofDecember 31, As ofJune 30, 2012 2013 2014 (dollars in thousands) Statement of Financial Position Data: Cash and cash equivalents $ 2 $ 14,404 $ 52,570 Vessels  562,531 554,732 Vessels under construction 118,482   Total assets 128,765 581,770 613,762 Loanscurrent portion  22,075 17,697 Loansnon-current portion  363,917 278,917 Total equity 106,629 156,169 288,336 Year EndedDecember 31, Six Months EndedJune 30, 2012 2013 2013 2014 (dollars in thousands) Cash Flow Data: Net cash (used in)/from operating activities $ (110 ) $ 32,159 $ 15,545 $ 12,779 Net cash from/(used in) investing activities 110 (454,263 ) (452,780 ) (1,491 ) Net cash from financing activities  436,506 448,754 26,878 Year EndedDecember 31, Six Months EndedJune 30, 2012 2013 2013 2014 Fleet Data: Number of LNG carriers at end of period  3 3 3 Average number of LNG carriers during period  2.3 1.6 3 Average age of LNG carriers (years)  0.76 0.26 1.26 Total calendar days for fleet  833 282 543 Total operating days for fleet  833 282 543 Year EndedDecember 31, Six Months Ended June 30, 2012 2013 2013 2014 (dollars in thousands) Other Financial Data: EBITDA $ (30 ) $ 49,521 $ 16,091 $ 32,064 Adjusted EBITDA (42 ) 49,559 16,105 32,133 Capital expenditures: Payment for vessels under construction  452,792 452,792  (1) As disclosed in Note 1 to our audited combined and consolidated financial statements, the general partner interest, the common units and the subordinated units were issued to GasLog in exchange for the shares in GAS-three Ltd., GAS-four Ltd. and GAS-five Ltd., which owned the three LNG vessels in our initial fleet, and to the other common unitholders in connection with the IPO on May 12, 2014. Earnings per unit is presented for the period in which the units were outstanding. (2) Represents vessels in our initial fleet less accumulated depreciation. See Note 3 to our audited combined and consolidated financial statements and Note 4 to our interim unaudited condensed combined and consolidated financial statements included elsewhere in this prospectus. (3) The operating days for our fleet is the total number of days in a given period that the vessels were in our possession less the total number of days off-hire. We define days off-hire as days lost to, among other things, operational deficiencies, drydocking for repairs, maintenance or inspection, equipment breakdowns, special surveys and vessel upgrades, delays due to accidents, crew strikes, certain vessel detentions or similar problems, our failure to maintain the vessel in compliance with its specifications and contractual standards or to provide the required crew, or periods of commercial waiting time during which we do not earn charter hire. 80 (4) Non-GAAP Financial Measures EBITDA and Adjusted EBITDA. We define EBITDA as earnings before interest income and expense, gain/loss on interest rate swaps, depreciation and amortization and taxes. Adjusted EBITDA is defined as EBITDA before foreign exchange gains/(losses). EBITDA is used as a supplemental financial measure by management and external users of financial statements, such as our lenders, to assess our operating performance and ability to generate cash for debt service and capital expenditures, as well as our compliance with the financial covenants and restrictions contained in our financing agreements. Adjusted EBITDA is used as a supplemental financial measure by management and external users of financial statements, such as investors, to assess our operating performance and ability to generate cash for debt service and capital expenditures. We believe that adjusted EBITDA assists our management and investors by increasing the comparability of our performance from period to period. This increased comparability is achieved by excluding the potentially disparate effects between periods of interest, gain/loss on interest rate swaps, foreign exchange gains/(losses), depreciation and amortization and taxes, which items are affected by various and possibly changing financing methods, capital structure and historical cost basis and which items may significantly affect results of operations between periods. We believe that including adjusted EBITDA as an operating measure benefits investors in (a) selecting between investing in us and other investment alternatives and (b) monitoring our ongoing operational strength and cash generating ability in assessing whether to continue to hold common units. EBITDA and adjusted EBITDA have limitations as analytical tools and should not be considered alternatives to profit/(loss), profit/(loss) from operations, cash flow (used in)/from operating activities or any other measure of operating performance or liquidity presented in accordance with IFRS. Some of these limitations include the fact that they do not reflect (i) our cash expenditures or future requirements for capital expenditures or contractual commitments, (ii) changes in, or cash requirements for our working capital needs and (iii) the significant interest expense, or the cash requirements necessary to service interest or principal payments, on our debt. Although depreciation and amortization are non-cash charges, the assets being depreciated and amortized will often have to be replaced in the future, and EBITDA and Adjusted EBITDA do not reflect any cash requirements for such replacements. They are not adjusted for all non-cash income or expense items that are reflected in our statements of cash flows and other companies in our industry may calculate these measures differently than we do, limiting their usefulness as a comparative measure. EBITDA and adjusted EBITDA exclude some, but not all, items that affect profit/(loss) and net cash from operating activities, and these measures may vary among other companies. Therefore, EBITDA and adjusted EBITDA as presented below may not be comparable to similarly titled measures of other companies. The following tables reconcile EBITDA and adjusted EBITDA to profit/(loss) and net cash from operating activities, the most directly comparable IFRS financial measures, for the periods presented: Year EndedDecember 31, Six Months EndedJune 30, 2012 2013 2013 2014 (dollars in thousands) Reconciliation to profit/(loss): (Loss)/profit $ (861 ) $ 26,218 $ 10,608 $ 10,261 Financial income (110 ) (32 ) (15 ) (9 ) Financial costs 1 12,133 4,116 10,229 Loss/(gain) on interest rate swaps 940 (1,036 ) (2,747 ) 3,616 Depreciation  12,238 4,129 7,967 EBITDA $ (30 ) $ 49,521 $ 16,091 $ 32,064 Foreign exchange (gains)/losses (12 ) 38 14 69 Adjusted EBITDA $ (42 ) $ 49,559 $ 16,105 $ 32,133 81 Year EndedDecember 31, Six Months EndedJune 30, 2012 2013 2013 2014 (dollars in thousands) Reconciliation to net cash from operating activities: Net cash (used in)/from operating activities $ (110 ) $ 32,159 $ 15,545 $ 14,793 Net increase in operating assets 960 1,543 1,780 791 Net increase in operating liabilities (408 ) (8,324 ) (1,953 ) (1,444 ) Net change in related parties (472 ) 13,646 (1,852 ) 10,280 Interest paid  9,223 2,237 6,418 Non-cash contributed services  (627 ) (421 )  Realized loss on interest rate swaps  1,901 755 1,226 EBITDA $ (30 ) $ 49,521 $ 16,091 $ 32,064 Foreign exchange (gains)/losses (12 ) 38 14 69 Adjusted EBITDA $ (42 ) $ 49,559 $ 16,105 $ 32,133 82 MANAGEMENTS DISCUSSION AND ANALYSIS OFFINANCIAL CONDITION AND RESULTS OF OPERATIONS The following is a discussion of our financial condition and results of operations for the years 2013 and 2012 and for the six month periods ended June 30, 2014 and June 30, 2013. References to GasLog Partners, we, our, us and the Partnership or similar terms when used for the period until the completion of the IPO refer to GAS-three Ltd., GAS-four Ltd. and GAS-five Ltd. When used for periods after the completion of the IPO, those terms refer to GasLog Partners LP and its subsidiaries. You should read this section in conjunction with the annual combined and consolidated financial statements of the Partnership and the interim unaudited condensed combined and consolidated financial statements of GasLog Partners LP and its subsidiaries included elsewhere in this prospectus. Among other things, those financial statements include more detailed information regarding the basis of presentation for the following information. The financial statements have been prepared in accordance with IFRS, as issued by the IASB, and are presented in U.S. dollars. This discussion contains forward-looking statements which, although based on assumptions that we consider reasonable, are subject to risks and uncertainties. As a result of many factors, such as those set forth under Risk Factors and elsewhere in this prospectus, our actual results or events or conditions may differ materially from those anticipated in these forward-looking statements. Please see the section Forward-Looking Statements at the beginning of this prospectus. On May 12, 2014, the Partnership completed its IPO with the sale and issuance of 9,660,000 common units (including 1,260,000 units in relation to the overallotment option exercised in full by the underwriters), resulting in gross proceeds of $202.86 million and representing a 48.2% limited partner interest. Concurrently with the IPO, the Partnership acquired a 100% ownership interest in GAS-three Ltd., GAS-four Ltd. and GAS-five Ltd. from GasLog in exchange for (i) 162,358 common units and 9,822,538 subordinated units issued to GasLog, representing a 49.8% limited partner interest and all of the incentive distribution rights that entitle GasLog to increasing percentages of the cash that the Partnership distributes in excess of $0.43125 per unit per quarter, (ii) 400,913 general partner units issued to GasLog Partners GP LLC, a wholly owned subsidiary of GasLog, representing a 2.0% general partner interest and (iii) $65.70 million of cash consideration paid directly to GasLog from the IPO proceeds. As of June 30, 2014, GasLog holds a 51.8% interest of the Partnership and, as a result of its ownership of the general partner, and the fact that the general partner elects the majority of the Partnerships directors in accordance with Partnership agreement, GasLog has the ability to control the Partnerships affairs and policies. In addition to the cash consideration of $65.70 million paid to GasLog, GasLog Partners used the net IPO proceeds of $186.03 million to (a) prepay $82.63 million of debt plus accrued interest of $0.42 million and (b) make a payment of $2.28 million (including $0.27 million accrued interest) to settle the marked-to-market loss on termination of one interest rate swap and reduction of a second interest rate swap in connection with the aforementioned debt prepayment. The balance of $35.00 million was retained by the Partnership for general partnership purposes. Prior to the closing of the IPO, we did not own any vessels. The following discussion assumes that our business was operated as a separate entity prior to its inception. The Partnership was accounted for as a reorganization of entities under common control. The consideration for the 100% interests in the subsidiaries which own a 100% interest in the GasLog Shanghai , the GasLog Santiago and the GasLog Sydney that were contributed to us was determined based on fair values; however, since GasLog and the Partnership are entities under common control, the consideration was accounted for at historical carrying values. The annual combined and consolidated financial statements and the interim unaudited condensed combined and consolidated financial statements, the results of which are discussed below, include the accounts of the Partnership and its subsidiaries assuming that they are consolidated for all periods presented, as they were under the common control of GasLog. All significant intra-group transactions and balances are eliminated. For the periods prior to the closing of the IPO, our financial position, results of operations and cash flows reflected in our financial statements include all expenses allocable to our business, but 83 may not be indicative of those that would have been incurred had we operated as a separate public entity for all years presented or of future results. Other than as discussed below under Items You Should Consider When Evaluating Our Historical Financial Performance and Assessing Our Future Prospects, the vessels and all of their related assets, liabilities, revenues, expenses and cash flows contributed to us in connection with the IPO reflect all of the net assets included in the financial statements in the years discussed below. We manage our business and analyze and report our results of operations in a single segment. Overview We are a growth-oriented limited partnership focused on owning, operating and acquiring LNG carriers engaged in LNG transportation under long-term charters, which we define as charters of five full years or more. Our initial fleet of three LNG carriers, which have charter terms expiring in 2018 and 2019, were contributed to us by GasLog, which controls us through its ownership of our general partner. Our initial fleet consists of three LNG carriers, built in 2013, with modern tri-fuel diesel electric propulsion technology that operate under long-term charters with subsidiaries of BG Group. We also have options and other rights under which we may acquire additional LNG carriers from GasLog, as described below. We believe that such options and rights provide us with significant built-in growth opportunities. We may also acquire vessels from shipyards or other owners. We intend to operate our vessels under long-term charters with predictable cash flows and to grow our position in the LNG market through further acquisitions of LNG carriers from GasLog and third parties. We believe we can grow our distributions per unit organically by providing reliable customer service to our charterers and leveraging GasLogs relationships, expertise and reputation. We intend to make further acquisitions of LNG carriers from GasLog, including the Pending Vessel Acquisition, and third parties to grow our fleet. However, we cannot assure you that we will make any particular acquisition or that as a consequence we will successfully grow our per unit distributions. Among other things, our ability to acquire additional LNG carriers will be dependent upon our ability to raise additional equity and debt financing. GasLog is, we believe, a leading independent international owner, operator and manager of LNG carriers and provides support to international energy companies as part of their LNG logistics chain. GasLog was founded and is effectively controlled by its chairman, Peter G. Livanos, whose familys shipping activities commenced more than 100 years ago. On April 4, 2012, GasLog completed its initial public offering, and its common shares began trading on the New York Stock Exchange on March 30, 2012, under the symbol GLOG. At the time of its initial public offering, GasLogs owned fleet consisted of ten LNG carriers, including eight newbuildings on order. Since its initial public offering, GasLog has increased by approximately 126% the total carrying capacity of vessels in its fleet, which includes vessels on the water and newbuildings on order. This increase includes: two LNG newbuilding orders announced in February 2013, two LNG newbuilding orders announced in August 2013, two LNG newbuilding orders and two exercised options for newbuilding orders announced in June 2014, all of which are expected to be delivered through the second half of 2017; the acquisition of one 2010 built LNG carrier announced in September 2013; and six secondhand steam-powered ships that were acquired from BG Group in April and June 2014. Each of the four newbuildings announced in 2013 is under a long-term charter, which will commence upon delivery. Since January 1, 2013, GasLog has taken delivery of five LNG carriers. As of September 1, 2014, GasLog has a fully owned 22 ship fleet, including 12 ships on the water and 10 LNG carriers on order from Samsung and Hyundai, as well as a 51.8% ownership in the Partnership (before giving effect to this offering). 84 Initial Fleet Our initial fleet consists of: LNG Carrier Year Built CargoCapacity(cbm) Charterer CharterExpiration OptionalPeriod GasLog Shanghai 2013 155,000 BG Group January 2018 20212026 GasLog Santiago 2013 155,000 BG Group March 2018 20212026 GasLog Sydney 2013 155,000 BG Group May 2019 20222027 (1) Vessels are chartered to a subsidiary of BG Group. (2) The charters may be extended for up to two extension periods of three or four years, and each charter requires that the charterer provide us with 90 days notice before the charter expiration of its exercise of any extension option. The period shown reflects the expiration of the minimum optional period and the maximum optional period. Pending Vessel Acquisition On August 14, 2014, we entered into a Share Purchase Agreement to purchase from GasLog Carriers, a direct subsidiary of GasLog, 100% of the ownership interests in GAS-sixteen Ltd. and GAS-seventeen Ltd., the entities that own the Methane Rita Andrea and the Methane Jane Elizabeth , respectively, for an aggregate purchase price of $328.0 million, which will be funded with a combination of new or existing debt (as discussed above) and proceeds raised in this offering. GasLog purchased the Methane Rita Andrea and the Methane Jane Elizabeth from BG Group in April 2014. In connection with the transaction, the Partnership will acquire GAS-sixteen Ltd. and GAS-seventeen Ltd. with $2.0 million of positive net working capital existing at the time of closing. GasLog supervised the construction of each ship and has provided technical management for the ships since delivery. The entities being purchased pursuant to the Pending Vessel Acquisition currently have $217.0 million of outstanding indebtedness in respect of the two vessels to be acquired. In connection with the Pending Vessel Acquisition, we expect to pay $111.0 million of the net proceeds (after deducting underwriting discounts and estimated expenses and including amounts payable by the general partner to retain its 2.0% interest in us) of this offeringthe difference between the $328.0 million aggregate purchase price of the Pending Vessel Acquisition and the $217.0 million of outstanding indebtedness under the Citibank Facility that we expect to assumeto GasLog Carriers, a direct subsidiary of GasLog. We expect to use approximately $24.99 million of the remaining net proceeds of this offering (or $45.50 million if the underwriters option to acquire additional common units is exercised in full) to repay indebtedness outstanding under the Citibank Facility. In addition, shortly following the closing of the Pending Vessel Acquisition, we expect to refinance all our outstanding indebtedness and the indebtedness of the entities being acquired pursuant to the Pending Vessel Acquisition with borrowing under the New Credit Facility. See Recent Developments. The following table provides information about the ships to be purchased under the Pending Vessel Acquisition: LNG Carrier Year Built CargoCapacity(cbm) Charterer CharterExpiration OptionalPeriod Methane Rita Andrea 2006 145,000 BG Group April 2020 20212026 Methane Jane Elizabeth 2006 145,000 BG Group October 2019 20212026 (1) Vessels are chartered to a subsidiary of BG Group. (2) Charterer may extend either or both of these charters for one extension period of three or five years, and each charter requires that the charterer provide us with advance notice of its exercise of any extension option. The period shown reflects the expiration of the minimum optional period and the maximum optional period. 85 The Pending Vessel Acquisition and the purchase price were approved by our board of directors and the conflicts committee of our board of directors. The conflicts committee retained an independent financial advisor to assist it in evaluating the Pending Vessel Acquisition. In determining that the Pending Vessel Acquisition is fair and reasonable to us, the conflicts committee obtained the views of its financial advisor as to the fairness of the purchase price. We have agreed to the Pending Vessel Acquisition for the following reasons:  the long-term, fixed-rate charters with BG Group fits our objective of generating stable cash flows;  the Pending Vessel Acquisition will increase the scale and diversity of our operations;  the Pending Vessel Acquisition is expected to increase our financial strength and flexibility by increasing our cash flow; and  the Pending Vessel Acquisition is expected to increase our cash available for distribution to our unitholders. We estimate that the vessels being acquired will generate $47.7 million of incremental contracted revenue over their initial charter terms and add over $34.5 million per annum to our EBITDA . However, we may not realize that level of revenue or EBITDA from the acquisition of these vessels. If the Pending Vessel Acquisition is consummated, our management intends to recommend to our board of directors an increase in our quarterly cash distribution of between $0.05625 and $0.06250 (between $0.225 and $0.250 per unit on an annualized basis), which would become effective for our distribution with respect to the quarter ending December 31, 2014. Any such increase would be conditioned upon, among other things, the closing of the Pending Vessel Acquisition, the approval of such increase by our board of directors and the absence of any material adverse developments or potentially attractive opportunities that would make such an increase inadvisable. (1) Non-GAAP Financial Measures EBITDA. We define EBITDA as earnings before interest income and expense, gain/loss on interest rate swaps, depreciation and amortization and taxes. EBITDA is used as a supplemental financial measure by management and external users of financial statements, such as our lenders, to assess our operating performance and ability to generate cash for debt service and capital expenditures, as well as our compliance with the financial covenants and restrictions contained in our financing agreements. We believe that EBITDA assists our management and investors by increasing the comparability of our performance from period to period. This increased comparability is achieved by excluding the potentially disparate effects between periods of interest, gain/loss on interest rate swaps, depreciation and amortization and taxes, which items are affected by various and possibly changing financing methods, capital structure and historical cost basis and which items may significantly affect results of operations between periods. We believe that including EBITDA as an operating measure benefits investors in (a) selecting between investing in us and other investment alternatives and (b) monitoring our ongoing operational strength and cash generating ability in assessing whether to continue to hold common units. EBITDA has limitations as an analytical tool (see Selected Historical Financial and Operating Data) and should not be considered an alternative to profit/(loss), profit/(loss) from operations, cash flow (used in)/from operating activities or any other measure of operating performance or liquidity presented in accordance with IFRS. EBITDA excludes some, but not all, items that affect profit/(loss) and net cash from operating activities, and these measures may vary among other companies. Therefore, EBITDA may not be comparable to similarly titled measures of other companies. Estimated EBITDA for the two LNG carriers we are purchasing for the first twelve months of operation is based on the following assumptions:  closing of the Pending Vessel Acquisition in the third quarter of 2014 and timely receipt of charter hire specified in the charter contracts; 86  utilization of 363 days per year and no drydocking;  vessel operating and supervision costs and charter commissions per current internal estimates; and  general and administrative expenses based on managements current internal estimates. We consider the above assumptions to be reasonable as of the date of this prospectus, but if these assumptions prove to be incorrect, actual EBITDA for the vessels could differ materially from our estimates. The prospective financial information was not prepared with a view toward public disclosure or with a view toward complying with the guidelines established by the American Institute of Certified Public Accountants. Neither our independent auditors, nor any other independent accountants, have compiled, examined, or performed any procedures with respect to the prospective financial information contained above, nor have they expressed any opinion or any other form of assurance on such information or its achievability and assume no responsibility for, and disclaim any association with, such prospective financial information. We intend to use the proceeds of this offering, and the related capital contribution to us by our general partner, to partially fund the purchase price for the Pending Vessel Acquisition and to prepay or refinance related indebtedness. We expect the Pending Vessel Acquisition to close following the closing of this offering, subject to the Partnership obtaining the funds necessary to pay the purchase price and the satisfaction of certain other closing conditions. The Pending Vessel Acquisition may not close as anticipated or it may close with adjusted terms. See Risk FactorsRisks Inherent in Our BusinessThe Pending Vessel Acquisition may not close as anticipated or it may close with adjusted terms. This offering is not conditioned on the closing of the Pending Vessel Acquisition. If the Pending Vessel Acquisition does not close, we will use the net proceeds from this offering and the related capital contribution to us by our general partner for general partnership purposes. The Pending Vessel Acquisition will be accounted for as a reorganization of companies under common control. Beginning with the first quarter following the completion of the Pending Vessel Acquisition, the Partnerships historical results will be retroactively restated to reflect the historical results of the Methane Rita Andrea and Methane Jane Elizabeth during the periods they were owned by GasLog. Recent Developments GasLog Partners LP On August 1, 2014, we announced a partial cash distribution for the second quarter of 2014 of $4.13 million, or $0.20604 per unit, pro-rated from the IPO closing date through June 30, 2014, which was paid to all unitholders of record as of August 11, 2014. This distribution corresponds to a quarterly distribution of $0.375 per unit, or $1.50 per unit per year. On August 5, 2014, we entered into a commitment letter and a coordination letter with Citibank for a credit facility for up to $450 million to refinance the existing debt facilities for our initial fleet, as well as the debt facilities for the vessels to be acquired pursuant to the Pending Vessel Acquisition. The refinanced debt is expected to have a tenor of five years and an amortization profile of 20 years, which we believe will increase our financial flexibility. The New Credit Facility will be secured by a first priority mortgage on each of our current vessels and, when delivered, the vessels to be acquired pursuant to the Pending Vessel Acquisition, a specific assignment of each of the existing charters and a first assignment of earnings and insurances in relation to the vessels. The New Credit Facility will bear interest at LIBOR plus a margin and will be payable in 20 equal quarterly payments of $5.625 million each and a balloon payment of $337.5 million together with the final quarterly payment. We expect that the New Credit Facility will have financial and restrictive covenants that are consistent with our existing debt. The closing of the New Credit Facility is subject to conditions precedent, including the negotiation and execution of final documentation and final lender approvals. We expect the New Credit Facility to be entered into and funded shortly following the closing of the Pending Vessel Acquisition. In addition, at the closing of 87 the Pending Vessel Acquisition, we expect to use a portion of the proceeds from this offering to prepay amounts related to the Methane Rita Andrea and Methane Jane Elizabeth currently outstanding under the Facility Agreement between GAS-sixteen Ltd., GAS-seventeen Ltd. and GAS-eighteen Ltd. as borrowers, Citibank, N.A., London Branch, as mandated lead arranger, the financial institutions listed in Schedule 1 thereto as lenders, Citibank as bookrunner, Citibank International Plc as agent of the other finance parties and Citibank as security agent and trustee, which such borrowers entered into to finance the purchase of the Methane Rita Andrea and the Methane Jane Elizabeth (as well as the Methane Lydon Volney , which is not being acquired in the Pending Vessel Acquisition), which we refer to as the Citibank Facility. See Liquidity and Capital Resources. If the New Credit Facility described above is not entered into and funded at or prior to the closing of the Pending Vessel Acquisition, (1) the Citibank Facility will remain in place and (2) as required by the Citibank Facility, we and GasLog Partners Holdings LLC, our wholly owned subsidiary, will enter into a guarantee agreement with Citibank pursuant to which we and GasLog Partners Holdings LLC will guarantee the obligations of the borrowers under the Citibank Facility (including GAS-eighteen Ltd., an entity that will not be acquired from GasLog under the Pending Vessel Acquisition). See Liquidity and Capital Resources. The funding of the New Credit Facility is not a condition to the completion of this offering or the Pending Vessel Acquisition. GasLog Ltd. In May 2014, subsidiaries of GasLog entered into shipbuilding contracts with Samsung for the construction of two LNG carriers (174,000 cbm each). The vessels are expected to be delivered in the first and second half of 2017, respectively. In June 2014, subsidiaries of GasLog entered into shipbuilding contracts with Hyundai for the construction of two LNG carriers (174,000 cbm each). The vessels are expected to be delivered in the second half of 2017. On June 30, 2014, GasLog took delivery of the Solaris , a 155,000 cbm LNG carrier constructed by Samsung that commenced her seven year charter party agreement with Shell. Option Vessels We have the option to purchase the following 12 LNG carriers from GasLog, including the two vessels to be acquired pursuant to the Pending Vessel Acquisition, within 36 months after each such vessels acceptance by its charterer (or, in the case of the GasLog Seattle and the six vessels recently acquired from BG Group, including the two vessels subject to the Pending Vessel Acquisition, 36 months after the closing of the IPO), in each case at fair market value as determined pursuant to the omnibus agreement. Our ability to purchase these optional vessels, should we exercise our right to purchase such vessels, is dependent on our ability to obtain financing to fund all or a portion of the acquisition costs of these vessels and may be dependent on the consent of existing lenders to GasLog with respect to these optional vessels. See Risk FactorsRisks Inherent in Our BusinessWe may have difficulty obtaining consents that are necessary to acquire vessels with an existing charter or financing agreement. As of the date of this prospectus, we have not secured any financing in connection with the 12 optional vessels (other than those to be acquired pursuant to the Pending Vessel Acquisition). In connection with the Pending Vessel Acquisition, we will enter into the New Credit Facility or the Guarantee. See Recent Developments. 88 LNG Carrier Year Built CargoCapacity(cbm) Charterer CharterExpiration GasLog Seattle 2013 155,000 Shell December 2020 Solaris 2014 155,000 Shell June 2021 Hull No. 2072 Q1 2016 174,000 BG Group 2026 Hull No. 2073 Q2 2016 174,000 BG Group 2026 Hull No. 2102 Q3 2016 174,000 BG Group 2023 Hull No. 2103 Q4 2016 174,000 BG Group 2023 Methane Rita Andrea 2006 145,000 BG Group April 2020 Methane Jane Elizabeth 2006 145,000 BG Group October 2019 Methane Lydon Volney 2006 145,000 BG Group October 2020 Methane Shirley Elisabeth 2007 145,000 BG Group December 2019 Methane Heather Sally 2007 145,000 BG Group December 2020 Methane Alison Victoria 2007 145,000 BG Group June 2020 (1) For newbuildings, expected delivery quarters are presented. (2) Vessels are chartered to a subsidiary of BG Group or a subsidiary of Shell, as applicable. (3) Indicates the expiration of the initial term. The charterer of the Methane Rita Andrea , the Methane Jane Elizabeth and the Methane Lydon Volney has a unilateral option to extend the term of two of the related time charters for a period of either three or five years at its election. In addition, the charterer of the Methane Shirley Elisabeth , the Methane Heather Sally and the Methane Alison Victoria has a unilateral option to extend the term of two of the related time charters for a period of either three or five years at its election. For the other vessels in the above table, the charterers have unilateral options to extend the term of the time charters for periods ranging from 5 to 10 years, provided that the charterer provides us with advance notice of declaration of any option in accordance with the terms of the applicable charter. (4) Vessels to be acquired pursuant to the Pending Vessel Acquisition. See Pending Vessel Acquisition. GasLog also has the following 10 additional carriers in its fleet, which it will be required to offer to us for purchase at fair market value as determined pursuant to the omnibus agreement if charters are secured with committed terms of five full years or more: LNG Carrier Year Built CargoCapacity(cbm) Charterer CharterExpiration GasLog Savannah 2010 155,000 BG Group September 2015 GasLog Singapore 2010 155,000 BG Group September 2016 GasLog Skagen 2013 155,000 BG Group April 2021 GasLog Chelsea 2010 153,600 Spot Market N/A Hull No. 2043 Q4 2014 155,000 N/A N/A Hull No. 2044 Q1 2015 155,000 N/A N/A Hull No. 2130 Q2 2017 174,000 N/A N/A Hull No. 2131 Q3 2018 174,000 N/A N/A Hull No. 2800 Q3 2017 174,000 N/A N/A Hull No. 2801 Q4 2017 174,000 N/A N/A (1) For newbuildings, expected delivery quarters are presented. (2) Vessels are chartered to a subsidiary of BG Group or a spot market counterparty, as indicated. (3) Indicates the expiration of the initial term. The charterers have unilateral options to extend the term of the time charters for periods ranging from 30 to 90 months, provided that the charterer provides us with advance notice of declaration of any option in accordance with the terms of the applicable charter. 89 (4) Time charter provides for full employment for three years and a subsequent five year seasonal charter under which the ship is employed for seven months and available to accept other charters for five months. In addition to the LNG carriers described in the preceding paragraphs, we intend to leverage our relationship with GasLog to make accretive acquisitions of LNG carriers with long-term charters from GasLog and third parties to increase our distributions per unit. Pursuant to the omnibus agreement, GasLog will be required to offer to us for purchase any other LNG carriers with cargo capacities greater than 75,000 cbm engaged in oceangoing LNG transportation that GasLog owns or acquires if charters are secured with committed terms of five full years or more. Except as discussed elsewhere in this prospectus, this right will continue throughout the entire term of the omnibus agreement. In addition to GasLogs committed order book, GasLog currently holds fixed price options from Samsung on two additional 174,000 cbm newbuildings with delivery dates in 2017 and early 2018. If GasLog exercises these options, Samsung has agreed to grant GasLog two additional options. GasLog also holds fixed price options from Hyundai on four additional 174,000 cbm newbuildings with delivery dates in late 2017 and during 2018. In addition, we will have a right of first offer with regard to any proposed sale, transfer or other disposition of any LNG carriers with cargo capacities greater than 75,000 cbm engaged in oceangoing LNG transportation under a charter of five full years or more that GasLog owns, as discussed elsewhere in this prospectus. Our ability to acquire additional LNG carriers from GasLog is subject to obtaining any applicable consents of governmental authorities and other non-affiliated third parties, including the relevant lenders and charterers. Under the omnibus agreement, GasLog will be obligated to use reasonable efforts to obtain any such consents. Our ability to exercise any right to acquire additional LNG carriers will also be subject to our ability to obtain additional equity and debt financing. We cannot assure you that in any particular case the necessary consent will be obtained. See Certain Relationships and Related Party TransactionsOmnibus Agreement. Our Charters We generate revenues by charging customers for the transportation of their LNG using our LNG carriers. These services are provided under time charters, whereby the vessels that we operate, and for which we are responsible for providing crews, are chartered to customers for a fixed period of time at hire rates that are generally fixed. In the case of our initial fleet, such hire rates increase annually based on a fixed percentage, although existing charters on certain of the vessels subject to the purchase options do not have similar provisions. Where included, such adjustment provisions may enable us to offset expected increases in operating costs to the extent that such provisions are included in our charter contracts. Under our time charters, hire payments may be reduced if the vessel does not perform to certain of its specifications, such as if the average vessel speed falls below a guaranteed speed or the amount of fuel consumed to power the vessel under normal circumstances exceeds a guaranteed amount and the customer is responsible for substantially all voyage expenses incurred. When the vessel is off-hire, as described below, the customer generally is not required to pay the hire rate and we are responsible for all costs. Prolonged off-hire may lead to vessel substitution or termination of the time charter. A vessel generally will be deemed off-hire if there is a loss of time due to, among other things:  operational deficiencies; scheduled and unscheduled drydocking for repairs, maintenance or inspection; equipment breakdowns; or delays due to accidents, crew strikes, certain vessel detentions or similar problems; or  our failure to maintain the vessel in compliance with its specifications and contractual standards or to provide the required crew. For more information on our charters, see BusinessShip Time Charters. 90 Historical Employment of Our Fleet All vessels in our initial fleet have operated under a time charter with a subsidiary of BG Group, which commenced upon each vessels delivery date. Items You Should Consider When Evaluating Our Historical Financial Performance and Assessing Our Future Prospects Our result of operations, cash flows and financial conditions could differ from those that would have resulted if we operated autonomously or as an entity independent of GasLog in the years for which historical financial data is presented below, and such data may not be indicative of our future operating results or financial performance. You should consider the following facts when evaluating our historical results of operations and assessing our future prospects:  The size of our fleet continues to change. Our historical results of operations reflect changes in the size and composition of our fleet due to certain vessel deliveries. For example, each of the GasLog Shanghai , the GasLog Santiago and the GasLog Sydney were delivered from the shipyard during 2013 and did not have any historical operations prior to that time. In addition, pursuant to the omnibus agreement, (i) we have the option to purchase from GasLog 12 additional LNG carriers, the GasLog Seattle , the Solaris , the six vessels recently acquired from BG Group (including the two vessels to be acquired pursuant to the Pending Vessel Acquisition), and Hull Nos. 2072, 2073, 2102 and 2103, at fair market value as determined in accordance with the provisions of the omnibus agreement, and (ii) GasLog will be required to offer to us for purchase at fair market value any LNG carrier with a cargo capacity greater than 75,000 cbm engaged in oceangoing LNG transportation that GasLog owns or acquires (including the newbuildings covered under option contracts with Samsung and Hyundai if GasLog exercises such options) if charters are secured with committed terms of five full years or more. Furthermore, we may grow through the acquisition in the future of other vessels as part of our growth strategy. Our historical results do not reflect the results of the vessels to be acquired pursuant to the Pending Vessel Acquisition.  Our leverage and associated finance expenses have been reduced after the IPO. We amended and obtained waivers and confirmations under certain of our existing financing agreements in connection with the IPO to permit the transactions pursuant to which we acquired our initial fleet, prepaid certain outstanding balances with the proceeds of the IPO, and, we therefore, reduced our debt outstanding and interest expense deriving from the respective financing agreements. We intend to enter into the New Credit Facility to refinance our existing financing agreements and those of the entities being acquired pursuant to the Pending Vessel Acquisition. For descriptions of our financing agreements, see Liquidity and Capital ResourcesBorrowing Activities.  Our future results of operations may be affected by fluctuations in currency exchange rates. All of the revenue generated from our initial fleet is denominated in U.S. dollars, and the majority of our expenses, including debt repayment obligations under our credit facilities and a portion of our administrative expenses, are denominated in U.S. dollars. However, a portion of the ship operating expenses, primarily crew wages of officers, and a large portion of our administrative expenses are denominated in euros. The composition of our vessel operating expenses may vary over time depending upon the location of future charters and/or the composition of our crews. All of our financing and interest expenses are also denominated in U.S. dollars. We anticipate that all of our future financing agreements will also be denominated in U.S. dollars.  Our historical results of operations reflect administrative costs that are not necessarily indicative of future administrative costs. The administrative costs included in our historical results of operations are the actual administrative costs of the Partnership and are not necessarily indicative of our future administrative costs or the costs that we would have incurred as a stand-alone business. Upon the completion of the IPO, we entered into an 91 operating expenses, as well as amounts owed for management and commercial services. See Note 3 to the unaudited condensed combined and consolidated financial statements of the Partnership included elsewhere in this prospectus. (4) This includes the amounts due under our contractual obligations under our amended ship management agreements and our amended commercial management agreements signed with GasLog LNG Services Ltd. and GasLog Ltd., respectively, for their non-terminable periods. In addition, it includes the amounts due under the administrative services agreement for its non-terminable period. The amended ship management agreements provide for a monthly management fee of $46,000 per vessel and amended commercial management agreements provide for a fixed annual fee of $360,000 per vessel and may be terminated by either party giving a three months notice. The administrative services agreement provides for a fixed annual fee of $588,000 per vessel and may be terminated by either party at any time giving the other party not less than three months written notice. The contractual obligations table includes administrative services fees for 3 months. Capital Expenditures As of June 30, 2014, there are no commitments for capital expenditures related to the GasLog Shanghai , the GasLog Santiago and the GasLog Sydney. In the event we decide to exercise our options to purchase additional ships from GasLog, we expect to finance the costs with cash from operations and a combination of debt and equity financing. On August 14, 2014, we entered into a Share Purchase Agreement to purchase from GasLog Carriers, a direct subsidiary of GasLog, 100% of the ownership interests in GAS-sixteen Ltd. and GAS-seventeen Ltd., the entities that own the Methane Rita Andrea and the Methane Jane Elizabeth , respectively, for an aggregate purchase price of $328.0 million, which will be funded with a combination of new or existing debt (as discussed below) and proceeds raised in this offering. Off-Balance Sheet Arrangements Currently, we do not have any off-balance sheet arrangements. Critical Accounting Policies The discussion and analysis of our financial condition and results of operations is based upon our annual combined and consolidated financial statements and the interim unaudited condensed combined and consolidated financial statements, which have been prepared in accordance with IFRS as issued by the IASB. The preparation of those financial statements requires us to make estimates and judgments that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and expenses during the reporting periods. The Partnerships management evaluates whether estimates should be made on an ongoing basis, utilizing historical experience, consultation with experts and other methods management considers reasonable in the particular circumstances. However, uncertainty about these assumptions and estimates could result in outcomes that could require a material adjustment to the carrying amount of the asset or liability in the future. Critical accounting policies are those that reflect significant judgments of uncertainties and potentially result in materially different results under different assumptions and conditions. We have described below what we believe are our most critical accounting policies, because they generally involve a comparatively higher degree of judgment in their application. For a description of all our principal accounting policies, see Note 2 to our annual combined and consolidated financial statements included elsewhere in this prospectus. Vessel Cost, Lives and Residual Value When determining vessel cost, we recognize both the installment payments paid to the shipyard along with any directly attributable costs of bringing the vessels to their working condition incurred during the construction periods as vessel costs. Directly attributable costs incurred during the vessel construction periods consist of commissions, on-site supervision costs, costs for sea trials, certain spare parts and equipment, costs directly incurred for negotiating the construction contracts, lubricants and other vessel delivery expenses. Any vendor discounts are deducted from the vessel cost. Subsequent expenditures for conversions and major improvements are also capitalized when the recognition criteria are met. The vessel cost component is depreciated on a straight-line basis over the expected useful life of each ship, based on the cost of the vessel less its estimated residual value. We estimate the useful lives of our ships to be 35 years from the date of delivery from the shipyard, which we believe is within industry standards and represents the most reasonable useful life for each of our ships. Furthermore, we estimate the residual values of our ships to be 10% of the initial ship cost, which represents our estimate of the current market value of the ships as if they were at the end of their useful lives at the time we make such estimate. The estimated residual value of our ships may not represent the fair market value at any one time, in part because there has historically been very little scrapping of LNG carriers and because market prices of scrap values tend to fluctuate. We might revise our estimate of the residual values of our ships in the future in response to changing market conditions. An increase in the estimated useful lives of our ships or in their residual value would have the effect of decreasing the annual depreciation charge and extending it into later periods. A decrease in the useful life of our ships or their residual value would have the effect of increasing the annual depreciation charge and possibly resulting in an impairment charge. When we are faced with regulations that place significant limitations on the ability of one of our ships to trade on a worldwide basis, we adjust the ships useful life to end at the date such regulations become effective. We must periodically drydock each of our ships for inspection, repairs and any modifications. At the time of delivery of a ship from the shipyard, we estimate the drydocking component of the cost of the ship, representing estimated costs to be incurred during the first drydocking at the drydock yard for a special survey and parts and supplies used in making required major repairs that meet the recognition criteria, based on our historical experience with similar types of ships. We use judgment when estimating the period between drydockings performed, which can result in adjustments to the estimated amortization of the drydocking expense. If a ship is disposed of before its next drydocking, the remaining balance of the deferred drydock is written off and forms part of the gain or loss recognized upon disposal of ships in the period when contracted. We expect that our ships will be required to be drydocked approximately 60 months after their delivery from the shipyard and thereafter every 60 months our ships will be required to undergo special or intermediate surveys and be drydocked for major repairs and maintenance that cannot be performed while the ships are operating. We amortize our estimated drydocking expenses for the first special survey over five years, but this estimate might be revised in the future. Costs that will be capitalized as part of the future drydockings will include a variety of costs incurred directly attributable to the drydocking and costs incurred to meet classification and regulatory requirements, as well as expenses related to the dock preparation and port expenses at the drydock shipyard, general shipyard expenses, expenses related to hull, external surfaces and decks, expenses related to machinery and engines of the vessel, as well as expenses related to the testing and correction of findings related to safety equipment on board. Drydocking costs do not include vessel operating expenses such as replacement parts, crew expenses, provisions, lubricants consumption, insurance, management fees or management costs during the drydocking period. Expenses related to regular maintenance and repairs of our vessels are expensed as incurred, even if such maintenance and repair occurs during the same time period as our drydocking. Ordinary maintenance and repairs that do not extend the useful life of the asset are expensed as incurred. Major renovation costs and modifications are capitalized and depreciated over the estimated remaining useful life. Impairment of Vessels At the end of each reporting period we perform an assessment of whether there is any indication that our vessels may be impaired by considering both internal and external sources of information as provided by IAS 36 paragraph 12. If any such indication exists, the recoverable amount of the vessel is determined based on the higher of a vessels net selling price and value in use. The net selling price is the amount obtainable from the sale of a vessel in an arms-length transaction less the costs of disposal, which is estimated based on independent broker valuations, while value in use is the present value of estimated future cash flows expected to arise from the continuing use of a vessel. The assumptions to be used in the estimated future cash flows require estimates for future charter hires, increases in future operating costs, future drydocking costs and days, off-hire days and discount rate applied. Fair value of derivative financial instruments Our risk management policies permit the use of derivative financial instruments to manage interest rate risk. Changes in fair value of derivative financial instruments that are not designated as cash flow hedges for accounting purposes are recognized in earnings. A substantial majority of the fair value of our derivative instruments and the change in fair value of our derivative instruments from period to period result from our use of interest rate swap agreements. The fair value of our interest rate swap agreements is the estimated amount that we would receive or pay to terminate the agreements at the reporting date, taking into account current interest rates and the current creditworthiness of both us and the swap counterparties. The estimated amount is the present value of estimated future cash flows, being equal to the difference between the benchmark interest rate and the fixed rate in the interest rate swap agreement, multiplied by the notional principal amount of the interest rate swap agreement at each interest reset date. The fair value of our interest swap agreements at the end of each period are most significantly affected by the interest rate implied by market-observable data such as LIBOR yield curve. While the fair value of our interest swap agreements are typically more sensitive to changes in short-term rates, significant changes in the long-term benchmark interest also materially impact our interest swap agreements. The fair value of our interest swap agreements are also affected by changes in our specific credit risk included in the discount factor. Following the implementation of IFRS 13 Fair Value Measurement on January 1, 2013, the Partnership adjusts its derivative liabilities fair value to reflect its own credit risk and the counterparties risk. The estimate of the Partnerships credit risk is based on the credit rating of other companies in the LNG industry where publicly available, the rating of the global transportation industry where the shipping industry is included and the feedback that the Partnership receives from its lenders as part of the margin setting for the new loan agreements. The counterparties credit risk is estimated either by using the credit default swap rates obtained from public information or, if not available, by using the credit rating of the counterparties. The LIBOR yield curve and our specific credit risk are expected to vary over the life of the interest rate swap agreements. The larger the notional amount of the interest rate swap agreements outstanding and the longer the remaining duration of the interest rate swap agreements, the larger the impact of any variability in these factors will be on the fair value of our interest rate swaps. We economically hedge the interest rate exposure on a significant amount of our long-term debt and for long durations. As such, we have historically experienced, and we expect to continue to experience, material variations in the period-to-period fair value of our derivative instruments. Although we measure the fair value of our derivative instruments utilizing the inputs and assumptions described above, if we were to terminate the agreements at the reporting date, the amount we would pay or receive to terminate the derivative instruments may differ from our estimate of fair value. If the estimated fair value differs from the actual termination amount, an adjustment to the carrying amount of the applicable derivative asset or liability would be recognized in earnings for the current period. Such adjustments could be material. See Note 8 to our interim unaudited condensed combined and consolidated financial statements for the effects on the change in fair value of our derivative instruments on our combined and consolidated statements of profit or loss. Classification of the Partnership Interests The interests in the Partnership comprise common units, subordinated units, a general partner interest and incentive distribution rights. Under the terms of the partnership agreement, the Partnership is required to distribute 100% of available cash (as defined in our partnership agreement) with respect to each quarter within 45 days of the end of the quarter to the partners. Available cash can be summarized as cash and cash equivalents less an amount equal to cash reserves established by the board of directors to (i) provide for the proper conduct of the business of the Partnership group (including reserves for future capital expenditures and for anticipated future credit needs of the Partnership group) subsequent to such quarter, (ii) comply with applicable law or any loan agreement, security agreement, mortgage, debt instrument or other agreement or obligation to which any Partnership group member is a party or by which it is bound or its assets are subject and/or (iii) provide funds for certain distributions relating to future periods. In reaching a judgement as to whether the interests in the Partnership should be classified as liabilities or equity interests, the Partnership has considered the wide discretion of the board of directors to determine whether any portion of the amount of cash available to the Partnership constitutes available cash and that it is possible that there could be no available cash. In the event that there is no available cash, as determined by the board of directors, the Partnership does not have a contractual obligation to make a distribution. Accordingly, the Partnerships management has concluded that the Partnership interests do not represent a contractual obligation on the Partnership to deliver cash and therefore should be classified as equity within the financial statements. JOBS Act Status We are an emerging growth company, as defined in the JOBS Act, and we may take advantage of certain exemptions from various reporting requirements that are applicable to other public companies that are not emerging growth companies as described under Summary-Implications of Being an Emerging Growth Company. We have elected to opt out of the extended transition period for complying with new or revised accounting standards under Section 107(b) of the JOBS Act, which election is irrevocable. In addition, under the JOBS Act, our independent registered public accounting firm will not be required to attest to the effectiveness of our internal control over financial reporting pursuant to Section 404 of the Sarbanes-Oxley Act for so long as we are an emerging growth company. Recent Accounting Pronouncements See Note 2 to our interim unaudited condensed combined and consolidated financial statements included elsewhere in this prospectus. Quantitative and Qualitative Information About Market Risk We are exposed to various market risks, including interest rate and foreign currency exchange risks. From time to time, we may make use of derivative financial instruments such as interest rate swaps to maintain the desired level of exposure arising from these risks. A discussion of our accounting policies for derivative financial instruments is included in Note 2 to our annual combined and consolidated financial statements included elsewhere in this prospectus. Further information on our exposure to market risk is included in Note 8 to our interim unaudited condensed combined and consolidated financial statements and Note 16 to our annual combined and consolidated financial statements included elsewhere in this prospectus. The following analysis provides quantitative information regarding our exposure to market risks. Interest Rate Risk We are subject to market risks relating to changes in interest rates because we have floating rate debt outstanding. Significant increases in interest rates could adversely affect our operating margins, results of operations and our ability to service our debt. We have used interest rate swaps to reduce our exposure to market risk from changes in interest rates. The principal objective of these contracts is to minimize economic risks and costs associated with our floating rate debt and not for speculative or trading purposes. The principal terms of the interest rate swaps are disclosed in Note 8 to our interim unaudited condensed combined and consolidated financial statements included elsewhere in this prospectus. As of December 31, 2013 and June 30, 2014, the notional amount of the swaps accounted as held for trading was $180.47 million and $221.49 million, respectively, while the notional amount of the swaps designated as cash flow hedging instruments was $131.03 million as of December 31, 2013. As of June 30, 2014, no swap was designated as a cash flow hedging instrument. Under these swap transactions, the bank counterparty effects quarterly floating-rate payments to the Partnership for the relevant amount based on the three-month U.S. dollar LIBOR, and the Partnership effects quarterly payments to the bank on the relevant amount at the respective fixed rates. We expect to continue to use interest rate swaps in the future as we deem appropriate to manage our exposure to interest rate risk. The aggregate principal amount of our outstanding floating rate debt which was not economically hedged as of June 30, 2014 was $80.00 million. As an indication of the extent of our sensitivity to interest rate changes, an increase in LIBOR by 10 basis points would have decreased our profit during the six month period ended June 30, 2014 by approximately 0.37% or $0.04 million, based upon our debt level during the period (June 30, 2013: 0.27% or $0.03 million). We expect our sensitivity to interest rate changes to increase in the future as a result of increased future borrowings under new loan agreements to finance acquisitions of additional ships. Foreign Currency Exchange Risk We generate all of our revenue in U.S. dollars, and the majority of our expenses, including debt repayment obligations under our credit facilities and a portion of our administrative expenses, are denominated in U.S. dollars. However, a portion of the ship operating expenses, primarily crew wages of officers, and a large portion of our administrative expenses are denominated in euros. Specifically, for the six month periods ended June 30, 2014 and June 30, 2013, approximately $4.17 million and $2.86 million, respectively, of the operating and administrative expenses were denominated in euros. As of June 30, 2014 and December 31, 2013, approximately $2.21 million and $1.57 million, respectively, of our outstanding trade payables and accruals were denominated in euros. Depreciation in the value of the U.S. dollar relative to the euro will increase the U.S. dollar cost of us paying expenses denominated in euros. Accordingly, there is a risk that currency fluctuations will have a negative effect on our cash flows. As an indication of the extent of our sensitivity to changes in exchange rate, a 10% increase in the average euro/dollar exchange rate would have decreased our profit during the year ended June 30, 2014 by approximately $0.42 million, based upon our expenses recognized during the period (June 30, 2013: 0.29 million). We do not currently hedge movements in currency exchange rates, but our management monitors exchange rate fluctuations on a continuous basis. We may seek to hedge this currency fluctuation risk in the future. Inflation and Cost Increases In the current economic environment, inflation has not had a significant impact on us. In the near term, assuming the continuation of current economic conditions, crewing costs are the most likely expense to be affected by inflation. LNG transportation is a specialized area and the number of LNG carriers has increased rapidly in recent years. As a result, there has been an increased demand for qualified crews, which has and will continue to put inflationary pressure on crew costs. The impact of cost increases would be mitigated to some extent by certain provisions in our time charters, including automatic periodic adjustment provisions and cost review provisions. THE LNG SHIPPING INDUSTRY The information and data contained in this prospectus relating to the global shipping industry has been provided by Clarkson Research Services Limited, or Clarkson Research, and is taken from Clarkson Researchs database and other sources. Clarkson Research has advised that: (i) some information in Clarkson Researchs database is derived from estimates or subjective judgments; (ii) the information in the databases of other maritime data collection agencies may differ from the information in Clarkson Researchs database; and (iii) while Clarkson Research has taken reasonable care in the compilation of the statistical and graphical information and believes it to be accurate and correct, data compilation is subject to limited audit and validation procedures. Unless otherwise indicated, the following information relating to the global shipping industry reflects information and data available as of September 1, 2014. Summary Natural gas is one of the fastest growing primary energy sources globally. It is supported by significant reserves, competitive pricing and relatively cleaner air emissions from combustion compared with other hydrocarbons. Within the natural gas industry, the volume of LNG traded increased at a rate 36% higher than pipeline trade and at almost three times the rate of overall natural gas consumption between 1990 and 2013. A continuing disparity between the prices of gas in various geographies compared to the relatively low cost of LNG shipping has enhanced the economics of LNG trade. Significant expansion of LNG liquefaction and regasification facilities has taken place in recent years and a large number of additional facilities have been planned. Including all of the projects currently under construction and at Final Investment Decisions (FID) or Front End Engineering and Design (FEED) stages, liquefaction capacity is expected to increase by 25% by the end of 2016. Taking into consideration projects scheduled to start-up between 2017 and 2020, a further 88% increase of current liquefaction capacity is implied over this period. These plans are potentially subject to delays, postponements and cancellations. However, if they proceed on schedule, the demand for LNG shipping capacity is expected to increase significantly. There have also been significant increases in the number of LNG exporting and importing nations, the number of individual trading routes and the average trading distance. Overall, world seaborne trade in LNG has grown strongly over the past two decades, with a compound annual growth rate of 7.1% between 1990 and 2011, before declining by 1.6% in 2012. However, seaborne LNG trade marginally improved in 2013, increasing by 0.5%. An overall improvement in seaborne trade compared to 2013 is expected in full year 2014. The current order book of LNG carriers, which having grown in size since the start of 2011, is still relatively small in historic terms at 36% of the global LNG carrier fleet capacity, while tonnage equivalent to only 6.9% of the current global LNG carrier fleet capacity is due for delivery in the last four months of 2014. The fleet grew 0.1% in 2012 and 4.0% in 2013, but growth is expected to accelerate in full year 2014 and 2015, and will depend on the level of newbuilding orders and their successful delivery thereafter. In recent years, newbuildings sized between 145,000 cbm and 175,000 cbm with diesel electric propulsion have been the most popular, given the trading flexibility and fuel cost savings. Although there have been a number of new entrants over the past 10 years, the LNG shipping sector is characterized by relatively high barriers to entry compared to other shipping sectors. These barriers include stringent customer standards requiring a strong safety track record and strong technical management capabilities, limited supply of highly qualified personnel and significant capital requirements for new ships. The charter rates paid in the LNG charter market are governed by the supply of and demand for carrying capacity and as such they have fluctuated and may continue to further fluctuate in the future. Overview of the Natural Gas Market Over the last two decades, natural gas has been one of the worlds fastest growing energy sources. Natural gas is the third largest global energy source, after oil and coal respectively, and accounted for 24% of the worlds energy consumption in 2013. Natural gas is used primarily to generate electricity and as a heating source. Between 1990 and 2013, consumption grew at an average rate of 2.4% per year, approximately twice the growth rate of oil consumption over the same period. A number of forecasting agencies expect consumption of natural gas to continue to rise, with the International Energy Agency, or IEA, projecting a 48% growth in demand between 2011 and 2035. This equates to a compound annual growth rate of 1.6% during this period, with demand for oil and coal both expected to grow by lower volumes over the same period. Natural gas consumption is expected to grow for a number of reasons, including:  diversification from oil, coal and nuclear energy;  global economic growth that is expected to lead to additional energy demand, particularly from non-Organisation for Economic Co-operation and Development, or non-OECD, economies such as China and India;  replacement demand from the shutdown of nuclear electricity generators in Japan;  the combustion of natural gas being viewed as more environmentally friendly than other fossil fuels;  the wide applicability of natural gas as a fuel source;  known natural gas reserves that totaled 186 trillion cbm at the end of 2013, a reserves to production ratio of 55 years; and  further market deregulation that may have a beneficial impact by increasing trading opportunities. Given concerns about the impact of fossil fuels on global warming, there is a widespread desire to limit carbon emissions wherever possible in many countries. Natural gas is well-placed to take advantage of this as it is considered to be the cleanest burning of the most typical fossil fuels. For example, the burning of natural gas emits approximately 30% less carbon dioxide than oil and approximately 45% less carbon dioxide than coal. Furthermore, natural gas emits relatively few particulates and relatively low levels of nitrogen oxide compared to coal and oil. Increasing opposition to nuclear energy around the world, particularly in countries such as Japan and Germany, is expected to further increase the demand for natural gas. Between 1990 and 2011, natural gas consumption in non-OECD Asia increased almost five-fold, and most forecasting agencies expect this growth to continue, albeit under an assumption of continued economic growth. The IEA forecast that growth in non-OECD Asia will increase at a compound annual growth rate of 4.2% between 2011 and 2035, which is more than twice the global average. At the end of 2013, natural gas reserves totaled 186 trillion cbm. This represents a reserve to production ratio of 55 years, some 3% higher than oil. Natural gas reserves, like crude oil reserves, are unevenly distributed and an imbalance exists between the location of reserves and both current and expected demand. The largest reserves are located in the Middle East (43%) and the territories of the former Soviet Union (29%), followed by the lesser developed countries in Asia and sub-Saharan Africa, at significant distances from the major locations of demand in North America and Europe, which generally have the lowest reserves. In the past, the production and consumption of natural gas was relatively geographically aligned, limiting the need for long-distance trading. However, in 2013, 31% of natural gas was traded between countries, up from 16% in 1990. As natural gas has become commoditized, a progressively larger amount is being traded globally, either via pipelines or increasingly as LNG. In recent years, there has been an increase in the production of unconventional natural gas, including tight gas, shale gas and coalbed methane. In particular, there has been a significant increase in United States shale gas reserves, with improvements in technology helping United States domestic natural gas reserves to increase by 86% between the end of 2000 and the end of 2013. The advent of considerable shale gas production in the United States has led to a decline in United States LNG imports, which made up only 0.8% of global LNG imports in 2013 (including re-exports), and, looking ahead, the United States has the potential to become a major exporter of LNG. In January 2014, the Energy Information Administration, or EIA, estimated that overall global resources of known technically recoverable shale gas resources totaled 207 trillion cbm (7,299 trillion cubic feet). These resources are located in a diverse range of geographic locations. 91% of these reserves are located outside of the United States; China, Argentina and Algeria all have larger estimated resources than the United States. However, although these resources are technically recoverable, there are significant obstacles to this shale gas becoming economically recoverable at present. These include both geological factors, as well as a range of other issues, such as the difficult terrain, the limited availability of water, the fact that many of these areas are already densely populated, uncertainty regarding property rights and other legal considerations, public concerns regarding extraction activities and that the necessary infrastructure to extract the gas is not in place. Liquefied Natural Gas Overview There are two methods of transporting natural gas if not consumed in the producing region: pipelines, which accounted for 69% of the natural gas traded cross-border in 2013, and LNG shipping, in which natural gas is liquefied and transported in specialized seaborne carriers. LNG shipping has been increasing in importance and accounted for 31% of all natural gas trade in 2013. Although this is down marginally on the amount traded as LNG in 2012, it is up from 26% in 2000 and 24% in 1990. Overall, between 1990 and 2013, gas traded as LNG increased by a compound annual growth rate of 6.8% compared to 5.0% per annum for gas transported by pipeline over the same period. The challenge of moving gas as LNG to points of demand is that traditionally it has been highly capital intensive, technologically sophisticated and expensive. The first shipment of LNG was made in 1959 from Lake Charles in the United States to Canvey Island in the UK. LNG trade was subsequently developed in the 1960s with shipments from Arzew in Algeria to the UK, Spain, Italy and France, and in the 1970s with the expansion of the trade to Japan. Relatively few LNG carriers were ordered during the 1980s, while the 1990s saw limited activity in terms of infrastructure and trade development, with relatively few projects coming online during this period. By contrast, over the course of the last decade, a number of new projects in a range of countries, including some with no prior history of LNG production such as Trinidad and Tobago and Equatorial Guinea, have started producing LNG for export. The LNG supply chain involves a number of different stages:  Liquefaction : Following the initial production of gas, natural gas is cooled to a temperature of -162
